Case 18-55697-lrc    Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19 Desc Main
                                Document     Page 1 of 73
                                                                        fiLijj G ):
                                                                                 iiInTHERN      ru
                                                                                      CF
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA                         2020 APR 27 PM 3:1


CASSANDRA JOHNSON-LANDRY
DEBTOR
                                                  18-55697 LRC

V                                                CIVIL ACTION NO:
                                               1:19-CV-3401-ELR-WEJ
JOJO JOHN
PSEUDO PARTY
                     OBJECTION TO SQUASHING MOTION

       CASSANDRA JOHNSON-LANDRY, DEBTOR, currently objects to current
Motion to Squash Subpoena. In the attempt to obtain approval for requested Motion,
representing Attorney has documented false accusation in addition to the submission of
FRAUDULENT MOTION TO TWO Magistrate Courts, contributing to the recently
dismissed RICO complaint filed on US District Court of Northern Georgia. Case was
dismissed violating consumers Civil Rights and Due Process. Plaintiff/Debtor was not
allowed to submit an appeal or reconsideration. Also, case was dismissed WITH
PREJUDICE. Dismissal was signed by Judge Eleanor Ross on 3.9.20. Plaintiff/Debtor
submitted Motion for Confirmation of Signature. Motion was "ALLEGELY" signed by
Judge Eleanor Ross, however this both response and signature is still questionable.
    1. The is no confirmation US National Bank signed for Motion to lift Stay on 6.4.19 of
       869 Natchez Valley Trace. Although document was submitted it is not confirmed.
       (EXHIBIT A)
    2. Per the Trustee's Report, the property address was 669 Natchez Valley Trace
       (EXHIBIT B)
    3. Real Property at 869 is list as a foreclosure under JoJo John not a purchased which
       contributes to the extensive amount of UNINVESTIGARTED MORTGAGE
       FRAUD reported by Plaintiff/Debtor. There appears to be a long and illegal history
       based on submitted exhibits with JoJo John and representing Attorney (EXHIBIT
       C).
    4. Documents sent to Plaintiff/Debtor are NOT LEGIBLE due to Font Size which is
       not standard accord to Federal Guidelines, This was intentional on behalf of
       representing Attorney (EXHIBIT D)
    5. As it pertains to the concern of illegible signature it is counterproductive to submit
       such Motion.
    6. Plaintiff/debtor submitted timely response as required to appropriate court
       (EXHIBIT E)
    7. Multiple filings can be submitted under the same civil action number such as Real
       Property is owned by Same Plaintiff Debtor.
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19         Desc Main
                               Document     Page 2 of 73



   8. Attorney attempted to obtain a complete approval by Gwinnett County Judge,
       however it was very apparent the Attorney submission was questionable (EXHIBIT
       E).
   9. Additional information which demonstrates several conflicts regarding the
       Magistrate Judge and Attorney via third party is unethical and very obvious
       (EXHIBIT(S) F).
   10.A subpoena was submitted to JoJo John requesting the examination of all related
       documents.
   11.Plaintiff/Debtor is not the identified party in the photos attached as an exhibit not
       applicable. (EXHIBIT G).
   12.Plaintiff/Debtor received NUMBEROUS drive by and was informed JP Morgan
       hired driver to harass Plaintiff/Debtor. Once calls were made to JP Morgan Chase it
       was later discovered an unknown party hired the unknown party for harassing
       purposes.
   13. Representing, Attorney MALICIOUSLY obtained a LEGAL AND OFFICIAL
       STAMPED DATED COPY of Motion to Lift Stay and Request for Default Writ of
       Possession address to the MAGISTRYAE COURT OF ATHENS-CLARKE
       COUNTY (THIS WAS NOT IS ERROR NOT WITHIN JURDISTICTION). This is
       a SERIOUS LEGAL VIOLATION and is a KEY Factor in the Dismissal of
       PLAINTIFF/DEBTOR RICO Filing. (EXHIBIT H).
   14.Order was signed by Judge Argo within the Gwinnett County Court System. Due to
       Conflictual Relationships with the HOA it appears the representing Attorney
       attempted to manipulate all Judges involved (EXHIBIT(S) I).
   15.Debtor currently holds the ORIGICAL WARRANTY DEED for 869 Natchez Valley
       Trace, Grayson Georgia. Attached within the Attorney's exhibits a FRADULUENT
       SECURITY DEED WAS CREATED. As stated the are multiple FRADULUENT
       LOANS ON THE HOME WITH A CLOUDED TITLE.




    .20


CASSANDRA J H SON-L NDRY
869 NATCHEZ VALL       CE
GRAYSON, GEORGIA 30017
Case 18-55697-lrc    Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19         Desc Main
                                Document     Page 3 of 73



678.860.3621




                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA

                              CERTIFICATE OF SERVICE


I, CASSANDRA JOHNSON-LANDRY, Debtor currently submits: OBJECTION TO
MOTION TO SQUASH SUBPEONA. All parties listed electronically within the US BRC
EMF System will receive a copy of submitted objection. Plaintiff/Debtor is over the age of
18 years.




                         fr
  5.20         I,
  AtJA-21CIDAP IA)
CASSANDRA JO NSO       DRY
869 NATCHEZ VALLEY TRACE
GRAYSON, GEORGIA 30017
678.860.3621
Case 18-55697-lrc    Doc 283         Filed 04/27/20 Entered 04/28/20 12:11:19                          Desc
                                                                                                         nn, Main
                                     Document     Page 4 of 73

                         UNITED STATES DISTRICT COURT OF NORTHERN GEORGIALED IN CLEF 'S OFFICE
                                                                                                               u.s.n r].   Liiit

                                                                                                              FEB 2 f6      211
                    JOJO JOHN
                    PLAINTIFF                                                                   JAIVIFS N. IA LM, elk
                                                                          CASE NUMBER 20-M-07447DY'           Depuly Cie*
                    V..

                    IVY LANDRY
                                                                         Co;1 o&
                    CASSANDRA JOHNSON-LANDRY
                    ALL OTHER OCCUPANTS
                    DEFENDANTS

                    Z1                       ANSWER TO DISPOSSESSORY ANHDAVIT


                    DEFENDANTS, IVY LANDRY, CASSANDRA JOHNSON-LANDRY AND ALL OTHER
                    OCCUPANTS, received said Dispossessory Affidavit on the 21st Day of February 2020. Served
                    Affidavit referenced the removal of ALL DEFENDANTS from 869 Natchez Valley Trace,
                    Grayson, Georgia 30017.


                    Plaintiff did not request rental but, requested ifliluediate removal from the above address for
                    immediate possession of said Real Property located at 869 Natchez Valley Trace, Grayson
                    Georgia 30017.


                    ALL DEFENDANTS objects to the Plaintiffs request based on the following facts:


                            1. The Chapter 7 Trustee, S. Gregory Hays abandoned Real Property located at 669
                               Natchez Valley Trace, Grayson Georgia 30017 NOT 869 Natchez Valley Trace
                               Grayson Georgia 30017 per completed Trustee's Report completed 7/2019 and
                               12/2019. (Documents uploaded in PACER).


                            2. Defendant, Cassandra Johnson-Landry filed Bankruptcy under Chapter 13 on
                               4/3/2018 due to the discovery of EXCESSIVE Mortgage Fraud on all owned
                               properties.
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19                           Desc Main
                               Document     Page 5 of 73




                          included 869 Natchez Valley Trace, Grayson Georgia 30017.


                      4. The property was purchased approximately around April/May of 2006. The
                          Defendants were under the impression the Loan Originator was Homebanc Mortgage
                          for both the primary and secondary loan. It was revealed the Defendants never
                          received a Mortgage for Honriebanc. In fact, there were multiple loans taken out on or
                          around the same day and month of 2006 by unknown individuals.(Documents
                          submitted uploaded in PACER)


                      5. Mccalla, Raymer, Liebert and Pierce LLP currently represents JP Morgan Chase, US
                          Bank National Association for Citigroup Mortgage Loan Trust and also serves as the
                          representation of Mccalla, Rayner, Liebert and Pierce LLP. which served as grounds
                          for disqualification. (Motion for Disqualification uploaded in PACER)


                      6. Defendants filed the Original Adversary Proceeding in December of 2019. The
                          Amended Operative Complaint was filed 1/9/2020 outlining all RICO actions which
                          included listed Defendants to include Moeda, Raymer, Liebert and Pierce, LLP.
                          (Adversary Proceeding uploaded in PACER)


                       7. Given, there is excessive Mortgage Fraud (CURRENTLY) Mccalla, Raymer, Liebert,
                          Pierce and HANN, LLP, Lis Pendes and an Adversary Proceeding, the incorrect Real
                          Property was cleared for foreclosure and listed for auction within 5 minutes PRIOR to
                          the start of the auction. Defendant uploaded all documents into the Odyssey E-File
                          System 24 hours prior to the foreclosure auction, however it was very apparent and

                                                                                                                   7
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19                         Desc Main
                               Document     Page 6 of 73




                       8. Auctioncom was unaware of 869 Natchez Valley Trace. Grayson Trace had current
                          fraud nor all legal proceedings. Defendant submitted all documentation to
                          Auction.com legal department. (Documents uploaded in both PACER and Odyssey
                          &FILE)


                       9. Defendants received a letter from JoJo John stating he purchased 869 Natchez Valley
                          Trace, Grayson Georgia. There was also a second letter from the same Individual
                          addressed to Belinda Fomess aka Belinda Forness Nash at 869 Natchez Valley
                          Trace, Grayson, Georgia. Requesting the code for street entry. (Documents uploaded
                          in PACER and Odyssey EFILE)


                       10.Kerry Doolittle, Esq. of Watkinsville Georgia, representing attorney for JoJo John
                          requesting immediate possession of 869 Natchez valley Trace via USPS Mai
                          (Document uploaded in PACER and Odyssey EFILE)


                       11.Further investigation revealed JoJo John has an EXTENSIVE previous history of
                          Felonies such as RICO, Mail Tampering Forgery and more. As it relates to the
                          purchase of 869 Natchez Valley Trace there were Illegal sales of 869 Natchez Valley
                          Trace. It appeared a fraudulent mortgage loan was taken out by someone who had an
                          EXTENSIVE AMOUNT OF EXPEIENCE IN the Real Estate Industry such as a
                          Broker etc, the letter from JoJo John was addressed to Belinda Forne,ss at the
                          Defendants Address 869 Natchez Valley Trace, Grayson, Georgia 30017.
                          (Documents uploaded in PACER and Odyssey EFILE).



                                                                                                                8
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19                            Desc Main
                               Document     Page 7 of 73




                          title legally.


                       13.Kerry Doolittle, Esq, ironically appears to be indirectly and or directly related to
                          Belinda Fomess which is a conflict. Also, JoJo John has a Waticinsville address which
                          is not a crime, however Defendaras questions the entire relationship.


                       14.The Chapter 7 Trustee's Legal Counsel, Herbert Broadfoot Esq, appears to also be a
                          part of this illegal foreclosure. The title search company, Beals Title Service, which
                          conducted the title search for 869 Natchez Valley Trace, connection to Herbert Broad
                          foot's past Legal Partner was now deceased K. Beals,. This is another reason why
                          Mccalla, Raymer, Liebert and Pierce LLP. was determined to conduct both an illegal
                          sale and Illegal foreclosure. It appears Herbert Broadfoot Esq. was assigned to the
                          Defendant's Bankruptcy case for the purpose of assisting with Fraud cover up due to
                          his past business partnership with now deceased K. Beals who was connected to
                          Beals Title Services.


                       15.In regard, to all non-judicial or judicial foreclosure the Adversary Proceeding was
                          filed in addition to Emergency Injunctive Relief and Protective Order. The
                          foreclosure should not have taken place. As stated the correct address is 869 Natchez
                          Valley Trace, not 669 Natchez Valley Trace. Illegal activities by others on all levels
                          was committed by all involved which CAN NOT WARRANT EVICTION. The
                          Defendants are the primary holders of interest in 869 Natchez Valley Trace, Grayson,
                          Georgia and currently holds the original Warranty Deed for the Real Property.



                                                                                                                   9
Case 18-55697-lrc     Doc 283        Filed 04/27/20 Entered 04/28/20 12:11:19                     Desc Main
                                     Document     Page 8 of 73




                          17. As stated, additional Retaliation will not be tolerated by the DEFENDANTS as the
                               result of statements in #16.




                     TH   DA                   Y 2020


                     ASSANDRA 0       LANDRY, DEBTOR
                    P.O. BOX 1275
                    GRAYSON, GEOR v 30017
                    678.860.3621




                                                                                                                 10
Case 18-55697-lrc   Doc 283   Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document     Page 9 of 73




                                EXHIBIT A
                                       Case 18-55697-lrc                     Doc 283                  Filed 04/27/20 Entered 04/28/20 12:11:19                            Desc Main
                                                                                                     Document      Page 10 of 73


                                                                                                                                                                                                                      0414 7110 SON 1201555511

FILE                                                                                   111414 7114   owe tem 3372 11                                                                                                        CIRTIAGInau.
                                                                                                                                                                                                                            wow. Numut



                                                                                                                                  If you qualify, you or your attorney should contact my office and provide proof of military
                                     KERRY S. DOOLITTLE                                                                   service immediately so chat we Can determine if you fall under the protection of the Act
                                        ATTORNEY AT LAW
                                             P.O. Box 949                                                                                                     NOTICF, TO OCCUPANTS
                                       47 GREENSBORO HIGHWAY                 Telephone (706) 769-0591                              While you occupy this property, you are expected to maintain the property, and you are
Icerry@kerrydoolitde.com           WATIONSVILLE, GEORGIA 30677-0949           Facsimile (706) 769-0593
                                                                                                                          prohibited from removing any items in which the owner has obtained an interest, including but not
                                                                                                                          limited to: built-in appliances, light fixtures, heating or air conditioning equipment, plumbing systems,
                                                February 10,2020
                                                                                                                          wall or ceiling treatments and flooring, Under no circumstances should you destroy or harm the
                                                                                                                          property in anyway. Damage or waste occurring to the property while in your possession could result
CF.RTIFTED MAIL/ ArrtIRst intrvirr aroeriSTPA
                                                                                                                          in legal liability.
All Tenants or Occupants, Known or Unknown, at
869 Natchez Valley Trace                                                                                                          If you have any questions regarding the tights and obligations referred to in this notice, please
Grayson, GA 30017-4963                                                                                                    contact your own attorney.

        Re:      Notice of Foreclosure Sale - Demand for Immediate Possession.                                                                                                    Sincerely,
                                                                                                                                                                                                •
Dear Tenants or Occupants, Known or Unknown:
                                                                                                                                                                                  Kerry S. Doolittle
       Please be advised that the property located at 869 Natchez Valley Trace, Grayson, GA 30017-                                                                                Attorney at Law
4963, was sold under foreclosure on the Courthouse steps of Gwinnett County, Georgia on the fast
Tuesday of February, 2020, during the legal hours of sale. You are hereby notified that possession is                            cc       All Tenants or Occupants, Known or Unknown by first class mail
demanded by my Client who was the highest bidder at the sale, and now owns the property. If
possession is not relinquished immediately, dispossessor/ proceedings will be initiated to evict you.

        This Courtesy Notice does not create any rights, implied or otherwise, that do not exist under
state law. Nor does this Courtesy Notice give rise to a tenancy of any kind. You may wish to consult
an attorney to help you determine what, if any, options or rights you may possess.

        IMPORTANT NOTICE TO SERVICEMEMBERS AND THEIR DEPENDANTS

       If you are a service member on 'active duty' or active service,' or a dependant of such service
member, you may be entitled to certain legal rights and protections, including protection from eviction,
pursuant to the Servicemembers Civil Relief Act (50 U.S.0 §§ 501-596), as amended, (hereinafter
"SCRA") and possibly certain related state statutes. Eligible service may include:
                                                                                                                                                                                                          MUSS ADIXICSKORe
        I.       Active duty (as defined in §101(d)(1) of tide 10, United States Code) with the Army,                                                                                                       Tanaee• or Ocsuponts. Know.* Unlenv
                                                                                                                                                                                                          SW WWI.. Vary Tnwe
                 Navy, Air Force, marine Corps, or Coast Guard; or                                                                                                                                        Ormond, 1:017-4N3
        2.       Active service with the National Guard; or
        3.       Active service as a commissioned officer of the national Oceanic and Atmospheric
                 Administration; or
        4.       Active service as a commissioned officer of the Public Health Service; or
        5.       Active service with the forces of a nation with which the United States is allied in the
                 prosecution of a war or military action.

       Eligible service also includes any period during which a service member is absent from duty on
account of sickness, wounds, leave, or other lawful cause, and can extend for a certain period beyond
the end of any active duty period under certain circumstances.

                                                                                                E).                                                                                                                                      C 3
                                                                                                                 3
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 11 of 73




                         EXHIBIT B
             Case 18-55697-lrc         Doc 283       Filed 04/27/20 Entered 04/28/20 12:11:19                Desc Main
                                                    Document      Page 12 of 73


                                                    Request for Trustee Report (Doc. #231), including without limitation,
                                                    personal injury claims and any claims for damages arising from
                                           KB       pre-petition conduct by Defendants named in Adversary Proceeding No.
                                                    19-05218 Filed by S. Gregory Hays on behalf of S. Gregory Hays. (Hays,
                                                    S.)0
                                                                              ,
                           0236                     Response to Motion for Request for Trustee Report filed by S. Gregory
                            (7 pgs)      0.516008   Hays on behalf of S. Gregory Hays. (related document(s)231)(Hays, S.)
          12/05/2019                       MB       0


                           (3235
                             (4 pgs)      108.89
                                                    Certificate of Mailing by BNC of Order and Notice Notice Date
          11/28/2019                        KB      11/28/2019. (Admin.) (Entered: 11/29/2019)

                           0234                     Order GRANTING Debtor's Request. Further Ordered that the hearing
                            (2 pgs)                 on the Trustee's Objection to Exemptions is rescheduled. Further
                                                    Ordered that, if Debtor seeks a further continuance of that hearing,
                                                    Debtor shall notify the Court and the chapter 7 Trustee on or before
                                          92.988    1/3/2020, and shall provide updated documentation including, but not
                                            KB      limited to, an affidavit from a healthcare provider regarding her need
                                                    for a further continuance. Service by BNC. Hearing to be held on
                                                    1/9/2020 at 10:15 AM in Courtroom 1204, Atlanta, Entered on
          11/26/2019                                11/26/2019. (related document(s)230, 232) (law)

                           0233                     Motion for Fraud Investigation Status Prior to Transferring Bankruptcy
                            (5 pgs)       251.63    from Chapter 13 to Chapter 7 filed by Cassandra Johnson Landry.
          11/25/2019                        KB      (aam)

                           3232
                                                    Motion for Rescheduled Court Date filed by Cassandra Johnson Landry.
                            (4 pgs)      136.526
          11/25/2019 ,                     KB       (related document(s)153) (aam)

                           0231
                            (2 pgs)                 Motion for Request for Trustee Report filed by Cassandra Johnson
                                          57.752
          11/25/2019                        KB      Landry. (aam)

                           0230,
                                                    Motion for Delay Regarding Legal Proceedings filed by Cassandra
                             (5 pg5)      87A23
          11/18/2019                        KB      Johnson Landry. (hd)

                           3229                     Notice of Hearing On Trustee's Objection To Exemptions Filed by
                            (2 pgs)                 Herbert C. Broadfoot II on behalf of S. Gregory Hays. Hearing to be
                       '                  150.07    held on 12/5/2019 at 10:15 AM in Courtroom 1204, Atlanta, (related
                                            KB
          11/13/2019                                document(s)153)(Broadfoot, Herbert) 0

                           0228
                                                    Certificate of Mailing by BNC of Order on Application to Employ Notice
                            (4 pgs)       96.2is
          09/29/2019 '                     KB       Date 09/29/2019. (Admin.) (Entered: 09/30/2019)

                           3227                     Order GRANTING Application to Employ Herbert C. Broadfoot, II for S.
                            (2 pgs)       32.006    Gregory Hays(Related Doc # 129). Service by BNC. Entered on
          09/27/2019                       xt3      9/27/2019. (cdl)

          09/10/2019       0                        Adversary 1:18-ap-5340 Closed (j1c)

                           0226
                                                    Certificate of Mailing by BNC of Order on Motion for Continuance
                            (4 pgs)      103.618
          08/21/2019                       KB       Notice Date 08/21/2019. (Admin.) (Entered: 08/22/2019)

                           3225                     Order GRANTING Motion for Continuance (Related Doc # 223) Service
                            (2 pgs)       63.718    by BNC. Entered on 8/19/2019. Hearing to be held on 9/26/2019 at
          08/19/2019                        KB      10:15 AM in Courtroom 1204, Atlanta, (law)




4 of 18
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 13 of 73




                                       EXHIBIT C
                             Case 18-55697-lrc       Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                                               Document      Page 14 of 73

Marl
 —


Jojo




                                                                   Background Report



                   REPORT STATUS: 141.   11111.11.1111101,           Contact Info
                                                                                                    Top
                                                                                                                    amnia
                                                                       Address His ory                             arra
                                                                                                                 frommusi
                                                                                                                   wrimimo
                                                                                 Addresses were found in our        0 10.11161
         MALE                                                                    records
      DOB:                                                                                                      001111111111111111.1.1
   1111111111ffilia
      AGE: 50                                                         I 2000ft

         JOJO JOHN
         360 BROWNED] TRO
         GRAMM. GA 301111-41.
       li til fa
           iw
                   Tank
                   u
                                                                                                                ealasa
                                                                                                                   r
                                                                                                                emill1111111116
                                                                                                                                         1P14
                Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                              Document      Page 15 of 73
                   g




                                                                                                   .600111111111116
     Address History
     Phone Numbers                                                                                    iimmindommiw
     Email Addresses

                                                                                                      0011111111mmr
                                                                                                   0.100111111111&
People Connections
69
                                                                                                      211111100,

     Possible Relatives                                                                             • 1111.11111.
     Possible Associates
     Neighbors                                                                                        40111111111.
                                                      Address                      Est Dates

Criminal Records                                     360 BRACKIN TRCE             2002 - Current
i8                                                   GRAYSON, GA 30017-4900



     Warrants
     Arrests
                                                     1461 GREENSBORO HWY           2007 - 2020
     Charges
                                                     WATKINSVILLE, GA 30677-
                                                     2795

Financial n o
                                                     1461 GREENSBORO HVVY          2009-2009
                                                     STE A
     Bankruptcies                                    WATKINSVILLE, GA 30677-
                                                     2709
     Judgments
     Liens
     Foreclosures
     Evictions
                                                                                                                      2/34
1111111011.1                Case 18-55697-lrc   Doc 283    Filed 04/27/20       Entered 04/28/20 12:11:19
                                                                        1111111111111111P                       Desc Main
                                                          Document      Page 16 of 73
                   UCC Filings                                     633 M IDWAY RD                    'in
                                                                                                     ALIJ
                                                                                                            I


                                                                   LOGANVILI,E, GA 30052-
                                                                   2402




                                                                   3395 WELLBROOK DR                 1999 - 2016
                   Possible Employers                              LOGANVILLE, GA 30052-
                                                                   7801
                   Possible Affiliations
                   Professional Licenses
                   Corporate Affiliations

                                                                   461 JIM DAWS RD                   2007- 2012
                                                                   MONROE, GA 30656-4859
               Lifestyle Data
               3



                   Voter Registration                              130 PLAINFIELD RD                 2010 - 2011
                   Hunting Permits                                 METUCHEN, NJ 08840-1056
                   Drivers License
                   Pilot License
                   Vehicle Registration
                   Concealed Weapons Permits
                                                                   35 PULLMAN LOOP                   1999 - 2007
                                                                   DAYTON, NJ 08810-1554

               Social Da ta

                                                                   506 CYPRESS LN                    1995 - 2005
                                                                   EAST BRUNSWICK, NJ
                                                                   08816-5256




                                                                   34 YORK DR                        2003 - 2003
                                                                   EDISON, NJ 08817-4960


                                                                                                                            3/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19         Desc Main
                              Document      Page 17 of 73


                                      20 BRYAN ST                         1990 - 2003
                                      SOUTH RIVER, NJ 08882-
                                      2344




                                      914 FOX TRL                         2001 -2001
                                      PASADENA, TX 77504-2955




                                                              SHOW LESS




                                      Phone Numbers

                                                   Phone numbers were found in our
                                                   records


                                    706411•111is

                                     WATKINSVILLE, GA

                                    706#11111111%

                                     WATKINSVILLE, GA

                                    706-111111111111111111b

                                     WATKINSVILLE, GA

                                    706-141111111•11

                                     WATKINSVILLE, GA
                                                                                            4/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 18 of 73
                                     77041.1.1

                                      ATLANTA NORTHEAST, GA

                                                      SHOW MORE




                                       E ail Addresses

                                               Email Addresses were found in our
                                               records



                                    IL


                                  11111110maft.


                                    People
                                    Connections                     Top




                                      Possible Relatives


                                            lianiummimmomimmialoo


                                                              1st



                                                                                      5/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19    Desc Main
                              Document      Page 19 of 73
                                                                 1=1:
                                    ~NM


                                    IminiNNW                     1st

                                             Re 0:1

                                    111111111111111/1alw         1st

                                            Report

                                   411111111111                  1st

                                            Report


                                                         SHOW MORE




                                      Possible Associates


                                              Possible Associates were found in our
                                              records


                                    JOHN BINDHUMOL

                                            Report

                                  inIONIPPIMMAlls

                                            Report




                                            P.P,o.c)rt




                                                                                       6134
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19                             Desc Main
                              Document      Page 20 of 73




                                  4.•
                                                                      Report




                                                Neighbors

                                                                        Neighbors were found in our records




                                                                  Report



                                                                  Report

                                        iminumminie
                                                                  Report

                                        01111111111011iaikilaw.„
                                                                  Report



                                                                  Report

                                                                               SHOW MORE



                                         4,- , 1110•171.1.1•A:MA.1111
                                         AMOI ii         iH     Jai




                                         IT. C&I " :40;j1;j1:




                                                                                                                7734
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19      Desc Main
                              Document      Page 21 of 73


                                        ___rrAnt5

                                                No Warrants were found in our
                                                records




                                       Arrests

                                                No Arrests were found in our records




                                       Charges

                                                 Charges were found in our records


                                     RACKETEERING               2012

                                            Details

                                     TAMPERING W/METER          2012
                                     MACHINE/STAM...
                                                                       Details

                                     INTEFERENCE WITH           2012
                                     GOVT PROPERTY...
                                                                       Details
                                                                                 •


                                                                2009

                                              1..C.9“bt



                                     UNSPECIFIED                2011
                                                                                         8/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19                Desc Main
                              Document      Page 22 of 73
                                          1111.1111110111116




                                                               SHOW MORE
                                                                       ,'•   I




                                     Financial Info
                                                                                 Top



                                       Bankruptcies

                                                    No Bankruptcies were found in our
                                                    records




                                       Judgments

                                                   No Judgments were found in our
                                                   records




                                      Liens

                                                   Liens were found in our records


                                     DELINQUENT                 $1,970.49
                                     TAX
                                                                     DetaHs




                                                        Yoli




                                                                                                   9/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19     Desc Main
                              Document      Page 23 of 73

                                               Foreclosures were found in our
                                               records


                                     869 NATCHEZ VALLEY           Full Address 869 NATCHEZ VALLEY TRCE,
                                     TRCE, GRAYSON,...                         GRAYSON, GA 30017-4963

                                                                Attorney Name MCCALLA RAYMER LEIBERT
                                                                              PIERCE
                                            Close
                                                              Parcel Number Id R5121-141

                                                                 Current Land 36000
                                                                        Value

                                                                      Current 158920
                                                                 Improvement
                                                                       Value

                                                                Deed Category Foreclosure

                                                                   Living Area , 4731
                                                                  Square Feet

                                                                           Lot 8

                                                                      Lot Size 18295

                                                                   Number Of 400
                                                                   Bathrooms ,

                                                                   Number Of: 4
                                                                   Bedrooms

                                                                    Use Code Single Family Residence

                                                                  Sales Price 401000

                                                              Tract Subdivision NATCHEZ TRACE SUB
                                                                        Name

                                                                Transfer Value 577000

                                                                    Year Built 2005

                                                                  Zoning Code AA068

                                                                  Auction Call
                                                                     Address

                                                                                                          10/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19    Desc Main
                              Document      Page 24 of 73
                                                                        Block A

                                                                Deed Sec Cat Resale, Cash Purchase, Investor
                                                                      Codes Purchase, Residential (Modeled)

                                                                   Defendants JOJO JOHN

                                                               Document Book 057284

                                                               Document Page 000847

                                                               Document Type Foreclosure Deed

                                                               Document Year 2020

                                                                Last Full Sale 05/03/2006
                                                                Transfer Date

                                                                       Lender

                                                               Lender Address

                                                                 Mail Address Data Obtained From County Or
                                                                      Indicator - Local Source

                                                               Mailing Address 360 BRACKIN TRCE, GRAYSON,
                                                                               GA 30017-4900

                                                                 Original Loan 04/27/2006
                                                               Recording Date ,

                                                                     Plaintiffs , US BK NA SERIES 2006-AR6,
                                                                                  LANDRY CASSANDRA & IVY T

                                                             Property Indicator: Single Family Residence

                                                               Recording Date 02/28/2020

                                                                Title Company 00400
                                                                         Code

                                                                Title Company 'ATTORNEY ONLY
                                                                        Name

                                                              Trustee Address „

                                                                 Trustee Sale 572118
                                                                      Number

                                     461 JIM DMIS RD,            Full Address 461 Jlivi DAINS RD, ivIONROE,
                                     MONROE, GA 30656...                      GA 30656-4859


                                                                                                               11/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19     Desc Main
                              Document      Page 25 of 73
                                                               Attorney Name RUBIN LUBLIN SUAREZ
                                                                             SERRANO LLC

                                            Close              Attorney Phone 8778130992

                                                             Parcel Number Id C164000000119000

                                                                 Current Land 33141
                                                                        Value

                                                                      Current 18108
                                                                 Improvement
                                                                       Value '

                                                               Deed Category • Notice Of Default

                                                                   Living Area . 1872
                                                                  Square Feet

                                                                      Lot Size :443440

                                                                    Use Code :Single Family Residence

                                                                    Year Built 1962

                                                                 Zoning Code; B

                                                                  Auction Call :303 SOU-TH HAMMOND DR,
                                                                     Address MONROE,

                                                                 Auction Date 03/06/2012

                                                                   Court Case ; PRV-12-00142-0001
                                                                      Number

                                                                Deed Sec Cat Residential (Modeled)
                                                                      Codes

                                                                   Defendants JOJO JOHN

                                                               Document Type Notice Of Sheriff's Sale

                                                               Document Year .2012

                                                                       Lender

                                                               Lender Address 1235 N DUTTON AVE #E, SANTA
                                                                              ROSA, CA 95401-4666

                                                              Lender Company PROVIDENT FNDG ASSOCS LP
                                                                       Name
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19 Desc Main
                              Document      Page 26 of 73        Lender Phone 8006968199

                                                                   Mail Address Data Obtained From County Or
                                                                        Indicator Local Source

                                                                 Mailing Address 360 BRACKIN TRCE, GRAYSON,
                                                                                 GA 30017-4900

                                                                    Original Loan 159000
                                                                          Amount

                                                                   Original Loan 03/19/2007
                                                                 Recording Date

                                                               Original Recording .002681
                                                                            Book

                                                               Original Recording 000303
                                                                            Page

                                                               Property Indicator Single Family Residence

                                                                 Recording Date 02/08/2012

                                                                Trustee Address 3740 DAVINCI CT #400,
                                                                                NORCROSS, GA 30092-7613




                                         vcUons

                                                No Evictions were found in our
                                                records




                                       ucc
                                                NoUCC filings were found in our
                                                records




                                     Career rjetaiis
                                                                                                               13134
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19           Desc Main
                              Document      Page 27 of 73




                                                     Possible Employers were found in our
                                                     records


                                     JACKSON                     2016-2019
                                     HOMES INC
                                                                        Close


                                       Business Name JACKSON HOMES INC

                                                            360 BRACKIN TRCE

                                                        City GRAYSON

                                                      State GA

                                              Postal Code 30017

                                                     Phone 7704266172

                                       Date First Seen 10/06/2016

                                       Date Last Seen 09/10/2019

                                     STJ FOODMART                2002-2017

                                                    Close


                                       Business Name STJ FOODMART

                                                    Address 1461 GREENSBORO HWY

                                                       City WATKINSVILLE

                                                      State GA

                                              Postal Code 30677

                                                     Phone 7067691375

                                      Date First Seen /2002

                                       Date    L.     Seen 02109/2017
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19              Desc Main
                              Document      Page 28 of 73
                                      ac)
                                                          ''01 -"tf.r1C-;
                                     FA ART INC.
                                                                      Close

                                        Business Name J&B FOOD MART INC.

                                                Address 1461 GREENSBORO HWY

                                                    City WATKINSVILLE

                                                   State GA

                                            Postal Code , 30677

                                       Date First Seen 10/12/2015

                                        Date Last Seen 11/15/2016

                                     ALL STAR                 2015-2015
                                     GROUP INC
                                                                     Detans




                                        Possible Affi1a tio

                                                 Possible Affiliations were found in our
                                                 records


                                     ESTES HEATING                Business Name ESTES HEATING & AIR
                                     & AIR                                      CONDITIONING-ATLANTA, INC.,
                                     CONDITIONING-                              JACKSON HOMES INC,
                                     ATLANTA, INC.,                             JACKSON HOMES, INC., JLJ
                                     JACKSON                                    INVESTMENT GROUP, INC.
                                     HOMES INC,
                                     JACKSON                                  City JONES BORO
                                     HOMES, INC.,
                                                                          State GA
                                     JLJ
                                     INVESTMENT                     Postal Code 30236-
                                     GROUP, INC.
                                       jONESBORO,
                                       GA


                                                                                                              15/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19         Desc Main
                              Document      Page 29 of 73


                                     J&B FOOD              Business Name J&B FOOD MART INC.
                                     MART INC.
                                                                  Address 1461 GREENSBORO HWY
                                      WATKINSVILLE,
                                      GA                              City WATKINSVILLE

                                                                     State GA
                                             Close
                                                              Postal Code 30677-2795

                                     S TJ FOOD             Business Name S TJ FOOD MART INC
                                     MART INC
                                                                  Address 1461 GREENSBORO HWY STE A
                                      WATKINSVILLE,
                                      GA                              City WATKINSVILLE

                                                                     State
                                             Close
                                                              Postal Code 30677-2709




                                       Professional Licenses

                                                 No Professional Licenses were found
                                                 in our records




                                                     Afffiiations

                                              Possible Corporate Affiliations were
                                              found in our records


                                     J&B FOOD MART            Business Name J&B FOOD MART INC.
                                     INC.
                                                             Corporation Type :Profit
                                      2016
                                                              Date First Seen 09/19/2008
                                        I    Close            Dat,. Last Seen 11/15/2016
                                                     . I
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19 Desc Main
                              Document      Page 30 of 73        File Date 11/16/2016

                                                                  Filino Date 09/15/2008

                                                               Filing Number 08071454

                                                           Incorporation Date 09/15/2008

                                                                Incorporation GA
                                                                       State

                                                                       State GA

                                                                 Sec Status Admin. Dissolved

                                                             Verification Date 09/11/2016

                                     J&B FOOD MART           Business Name J&B FOOD MART INC.
                                     INC.
                                                            Corporation Type Profit
                                       2016
                                                             Date First Seen 05/10/2014
                                              Close          Date Last Seen 09/09/2016

                                                                   File Date 09/10/2016

                                                                  Filing Date 09/15/2008

                                                               Filing Number ,2716564

                                                           Incorporation Date 09/15/2008
                                                            ,
                                                                Incorporation .GA
                                                                        State

                                                                       State GA

                                                                 Sec Status Active/Noncompliance

                                                            Verification Date :07/17/2015
                                                                                        •
                                     JLJ INVESTMENT          Business Name JLJ INVESTMENT GROUP, INC.
                                     GROUP, INC.
                                                            Corporation Type Profit
                                       2016
                                                             Date First Seen 05/04/2014
                                              Close          Date Last Seen 09/07/2016

                                                                    File Date 09/07/2016

                                                                  Filing Date 03/21/2003

                                                                                                        17124
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19            Desc Main
                              Document      Page 31 of 73    Filing      Number 192573

                                                             Incorporation Date 03/21/2003

                                                                     Incorporation GA
                                                                            State

                                                                            State GA

                                                                      Sec Status Admin. Dissolved

                                                              Verification Date 07/17/2015



                                    Lifestyle Data
                                                                           TO p




                                      Voter Registration
                                                  Voter Registrations were found in
                                                  our records

                                     Not Specified            GA

                                            Details

                                     Republican               GA

                                            Close


                                          First Name JOJO

                                           Last Name JOHN

                                             Address 360 BRACKIN TRCE

                                                  City GRAYSON

                                               State GA

                                         Postal Code 30017

                                               Party :• Republican


                                                                                                    18134
Case 18-55697-lrc   Doc 283    Filed 04/27/20   Entered 04/28/20 12:11:19
                                           011110.11111                         Desc Main
                              Document      Page
                                              Date32
                                                   Ofof04/06/2002
                                                        73
                                         Rai:1'164.ra tion




                                                   Hunting Permits were found in our
                                                   records


                                     GRAYSON, GA                   First Name JOJO
                                      2009                         Last Name JOHN

                                             Close                    Address :360 BRACKIN TRCE

                                                                          City GRAYSON

                                                                        State GA

                                                                  Postal Code .30017-4900

                                                                   Home State , GA

                                                                    Issue Date 09/19/2009

                                                                Permit Number - 100925473




                                      Drivers License

                                                   No Drivers Licenses were found in
                                                   our records




                                                   No Pilot Licenses were found in our
                                                   records
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19       Desc Main
                              Document      Page 33 of 73
                                               ;




                                                   No Vehicle Registrations were found
                                                   in our records




                                           r              Gap


                                                   No Concealed Weapon Permits were
                                                   found in our records




                                    Social Data
                                                                       Top



                                      Po siWe Soca Profile Matches

                                        Click on an email address below to find
                                        potential social profile data for Jojo
                                        John!




                                                                                          20/34
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 34 of 73




                                      a IIIIIHXa
                                   Case 18-55697-lrc                         Doc 283             Filed 04/27/20 Entered 04/28/20 12:11:19                              Desc Main
                                                                                                Document      Page 35 of 73




                           UNITED STATES BANKRUPTCY COURT                                                             Grayson, Georgia 30017-4963 at foreclosure.
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION                                                                           3.      On or about August 30, 2018, this Court entered an Order (Doc # 63) conditionally

  IN RE:                                                                                                             denying the motion to lift provided the Debtor made certain payments.

  Cassandra Johnson Landry                                                                                                    4.      On or aboutJune 4,2019, this Court entered an Order (Doc # 179) granting aforesaid

                                          Debtor,                                                                    motion to lift stay of U.S. Bank National Association.

                                                                                                                              5.      On the first Tuesday of February, 2020, being February 4, 2020, U.S. Bank National
  VS.                                                 Case No.                          18-55697-LRC

  Jojo John,                                                                                                         Association sold the property located at 869 Natchez Valley Trace, Grayson, Georgia 30017-4963 at

                                     a Non-Party.                                                                    foreclosure under power of sale.

                    Jojo John's Motion to Quash Subpoenas to Produce Documents                                               6.      Jojo John was the highest and best bidder for cash, purchasing the property at 869
                                         in a Bankruptcy Case
                                                                                                                     Natchez Valley Trace, Grayson, Georgia 30017-4963 for a purchase price of $401,000.00.
        Now Comes Jojo John, who is not a creditor or party in the above-styled civil action, by and
                                                                                                                             7.       A Deed Under Power (Exhibit #1) conveying the subject property to Jojo John was
through his attorney KenyS. Doolittle, and hereby moves this Court pursuant to Rule 45 of the Federal
                                                                                                                     recorded in Deed Book 57284, at pages 847 to 849 in the Office of the Clerk of Superior Court of
Rules of Civil Procedure to quash the Subpoenas to Produce Docronents, Information, or Objects or
                                                                                                                     Gwiruiett County, Georgia.
to Pennit Inspection ofPremises in a Bankruptcy Case (or Adversary Proceeding) directed to and served
                                                                                                                             8.      On or about February 10,2020, letters giving notice of the foreclosure sale and making
upon him by the Debtor Cassandra Johnson Landry on April 6, 2020, because said subpoenas are
                                                                                                                     demand for immediate possession were mailed to debtor Cassandra Johnson Landry and co-debtor Ivy
unreasonable, improper, oppressive, and retaliatory. In support of this motion, Jojc John shows the
                                                                                                                    T. Landry (Exhibit #2), and to All Tenants or Occupants, Known or Unknown (Exhibit #3), by both
Court as follows:
                                                                                                                     certified mail - return receipt requested and by regular first class mail.
                                  Statement of Factual Background
                                                                                                                             9.      The undated return receipts with an illegible signature confirmed delivery.
        I.      On or aboutApri113, 2018, Cassandra Johnson Landry (hereinafter the "Debtor"), filed
                                                                                                                             10.     On or about February 14, 2020, Jojo John filed a Dispossessory Affidavit (Exhibit #4)
a Chapter 13 Petition (Doc #1) in bankruptcy case number 18-55697-LRC pro se in the Northern
                                                                                                                    in the Magistrate Court of Gwinnett County, Georgia againstthe subject property, naming as defendants
District of Georgia, Atlanta Division, which was converted to a Chapter 7 case on or about September
                                                                                                                    Ivy T. Landry, Cassandra Johnson Landry and All Other Occupants.
14, 2018.
                                                                                                                            11.      The Dispossessory Defendants were personally or notoriously served on February 21,
        2.     On or aboutJ uly 24, 2018, U.S. Bank National Association, a creditor, filed in the above-
                                                                                                                    2020. (Exhibit #5)
styled case a motion for relief from stay (Doc # 44) to permit it to exercise the power to sell pursuant
                                                                                                                            12.      The Dispossessory Defendants' last day to timely answer was February 28,2020.
to a Deed to Secure Debt regarding the subject property identified as 869 Natchez Valley Trace,

                                               Page -1-                                                                                                              Page -2-
                                      Case 18-55697-lrc                        Doc 283            Filed 04/27/20 Entered 04/28/20 12:11:19                           Desc Main
                                                                                                 Document      Page 36 of 73




         13.       In lieu of filing an answer to this dispossessory action, the Dispossessory Defendants                    19.     Other than purchasing the subject property at a foreclosure sale and proceeding to seek

  on February 25,2(120, a 28 U.S. Code 5 1446 Notice of Removal to Federal Court jurisdiction (Exhibit               possession of the property through lawful means, Jojo John has no connection to or relationship with

 #6), resulting in a stay of proceedings in the Magistrate Court (Exhibit #7) three days prior to the                the Debtor or any of the Creditors involved in this bankruptcy case.

 deadline to answer.                                                                                                         20.     On March 5, 2020, Debtor Cassandra Johnson-Landry filed an "Emergency Motion for

         14.       Dispossessoxy Defendants erred procedurally by filing the Notice of Removal into a                Voluntary Dismissal of the Above-Styled Cause" (Doc #261) in this bankruptcy case.

 pending Federal case, being case number 1:19-CV-3401-ELR-WEJ in the United States District Court                            21.     On or about March 15, 2020, Debtor or someone on Debtor's behalf parked in front

 for the Northern District of Georgia, instead of filing the notice as a new action.                                 of Jojo John's residence, stepped out of his/her vehicle, approached and took pictures of both Jojo

        15.        On March 9, 2020, the Hon. Eleanor L Ross entered an order (Exhibit #8) in case                   John's vehicle and home, which was caught on surveillance video. (Exhibit #11).

 number 1:19-CV-3401-ELR-WEJ adopting the Final Reports and Recommendations of Magistrate                                    22.     On or about March 19, 2020, Jojo John filed a Motion for Default Writ or in the

Judge Walter E. Johnson as the opinions of the Federal District Court, and for that reason:                          alternative Motion to Compel Payment of Ren into Court (Exhibit #12) in the dispossessozy action.

        (A)       Denied Landry's Emergency Motion for Injunctive Relief and Prohibitory Orden                       No ruling has been entered as yet in response to this motion.

        (B)       Granted the multi-Defendants' Motion to dismiss;                                                           23.    On or about April 6,2020, Jojo John received a subpoena (Exhibit #13) which was

        (C)       Dismissed Landry's Amended Complaint with prejudice; and                                           tendered without anywitness fee or mileage, stating the "place" as 869 Natchez Valley Trace, Grayson,

        (D)       Denied the rest of Lanchy's motions as moot                                                        Georgia 30017 (the subject property), and stated the time and date of "12 pm on 5/8/20." The

        16.       On March 9,2020, a Judgment of dismissal (Exhibit #9) was entered by the Clerk of                  subpoena requested:

Court in case number 1:19-CV-3401-ELR-WEJ in the United States District Court for the Northern                              Any and all specific comxrmnication, records, entails, phone logs, files, and data of
                                                                                                                            correspondence with creditors public service offidals and representing agents involved
District of Georgia.                                                                                                        in this action regarding Debtor Petition and homestad real property for 869 Natchez
                                                                                                                            Valley Trace, Grayson, GA 30017.
       17.        Once the Federal District Court case VMS dismissed with prejudice, the Magistrate Court
                                                                                                                            24.     On or about April 6, 2020,Jolo John received a subpoena (Exhibit No. 14) which was
of Gvrinnett County re-opened the case on March 10, 2020, recommencing the clock to answer with
                                                                                                                     tendered without any witness fee or mileage, stating the "place" as 669 Natchez Valley Trace, Grayson,
three days remaining, making March 13,2020 the last day to files timely answer.
                                                                                                                     Georgia 30017 (with which Movant has no connection), and stated the time and date of "12 pm on
       18.        The Georgia Declaration of Judicial Emergency was issued March 14,2020, and thus
                                                                                                                     5/8/20." The subpoena requested:
does not afford relief to Defendants in this case. However, the closure of state courts during this
                                                                                                                            Any and all specific communication, records, emails, phone logs, files, and data of
Coronavirus pandemic has resulted in another stay of the dispossessory proceedings until the state                          correspondence with creditors public service officials and representing agents involved
                                                                                                                            in this action regarding Debtor Petition and homestead real property for 669 Natchez
courts re-open.                                                                                                             Valley Trace, Grayson, GA 30017.



                                                Page -3-                                                                                                           Page -4-
                                   Case 18-55697-lrc                         Doc 283             Filed 04/27/20 Entered 04/28/20 12:11:19                             Desc Main
                                                                                                Document      Page 37 of 73




        25.     On April 7,2020, this Court entered an Order and Notice of Objection Deadline (Doc                   has since been dismissed with prejudice.

 #268) stating that any objections to dismissal must be filed within 21 days from the date of that notice,                    Debtor now retaliates against Jojo John by filing spurious subpoenas seeking production of

 establishing a deadline of April 28,2020.                                                                           documents which are wholly irrelevant to the indisputable Facts stated above, and which imposes an

                                             Legal Authority                                                         undue burden on Jojo John, who is not a creditor or a party to the above-styled bankruptcy action,

        26.     Pursuant to Rule 45 of the Federal Rule of CivilProcedure, made applicable to this case              which appears to be on the verge of dismissal at the Debtor's own request.

by Rule 9016 of the Federal Rules of Bankruptcy Procedure, a district court "must quash or modify a                          JojoJohn views the Debtor's approaching and taking pictures of his home and vehicle as a forrn

subpoena that, (iv) subjects a person to undue burdened." Fed. R. Civ. P. 45(c)(3)(A).                               of harassment or intimidation, equivalent to, "I know where you live."

        27.     Courts explained the standard for determinitigwhether a subpoena duces mcum subjects                         Debtor sought to delay the dispossessory and to impose unnecessary burdens of time and

a person to undue burden, as follows:                                                                                expense in every way imaginable.

       The moving party has the burden of proof to demonstrate that compliance with the                                      Debtor's subpoenas were served without a tender of witness fee or reasonable mileage.
       subpoena would be unreasonable and oppressive. To determine whether a subpoena
       imposes an undue burden, a court must consider (1) relevance of the information                               Debtor's subpoenas require Movant to be in two different places at one time.
       requested; (2) the need of the party for the documents; (3) the breadth of the document
       request (4) the time period covered by the requests; (5) the particularity with which the                             Debtor requests production of documents relating to things which mostly do not exist,
       party describes the requested documents; and (6) the burden imposed.
                                                                                                                     particularly with reference to 669 Natchez Valley Trace with which Movant has had no involvement.
United States ex rel. Willis v. SouthernCare, Inc. No. CV410-124, 2015 U.S. Dist LEXIS 127746, at
                                                                                                                             Any communications betweenJojoJohn and any creditor relating to 869 Natchez Valley Trace
*28 (S.D. Ga. Sep. 23, 2015) citing Wiwa v. Royal Dutch Petroleum Co. 392 F.3d 812, 818 (5* Qt.
                                                                                                                     are limited to the purchase of the property at the foreclosure sale and the deed under power of sale,
2004) (internal quotation marks and footnotes omitted).
                                                                                                                     which are wholly irrelevant to any claims or causes Debtor may have asserted prior to or within the
       28.     "Courts uniformly agree that proper service requires not only personal delivery of the
                                                                                                                     bankruptcy action. The burden or expense of the proposed discovery outweighs its likely benefit
subpoena, but also simultaneous tendering of the witness fee and a reasonable mileage allowance." In
                                                                                                                             Movantis also unable to decipher the meaning of communications "regarding Debtor Petition
re CompelTestimony of Orlando No. 14-MC-60624-SCOLANALLE, 2014U.S. Dist. LEXIS 196643,
                                                                                                                     and homestead." It is not dear what relevance documents relating to the purchase of the subject
at *5 (S.D. Fla. Apr. 23,2014) citing In or Dennis 330 F.3d 696, 704 (5* Cir. 2003).
                                                                                                                     property at foreclosure might have to the multitude of allegations previously made by Debtor within
                                               Argument
                                                                                                                     this bankruptcy case. Finally, the subpoenas do not describe the documents to be produced with
       MovantJojo John's only involvement with the Debtor is his good faith bona fide purchase for
                                                                                                                     sufficient particularity to apprise Movant of the documents Debtor seeks. It is in effect a broad net cast
value of the subject property (869 Natchez Valley Trace) at a public foreclosure sale and his ongoing
                                                                                                                     with perhaps a hope, but flora reasonable expectation, of catching something useful.
efforts since then to obtain possession of the property. Debtor unnecessarily expanded the

dispossessory proceeding by seeking to remove it to Federal District Court into a pending case, which


                                               Page -5-                                                                                                              Page -6-
                                      Case 18-55697-lrc                         Doc 283             Filed 04/27/20 Entered 04/28/20 12:11:19                         Desc Main
                                                                                                   Document      Page 38 of 73




                                                                                                                       7.   Order on Removal to U.S. District Court, dated February 26, 2020, staying the clispossessory
                                                                                                                            action no. 20-M-07447 in the Magistrate Court of Gwinnett County, Georgia. (1 page)
         Wherefore, Jojo John respectfully requests entry of an order quashing the subpoenas and such
                                                                                                                       8.   Order, entered 03/09/20, in the case of Cassandra Johnson-Landry v. J.P. Morgan et. aL Case
 other and further relief a; the Court deems just and proper.                                                               No. 1:19-CV-03401-ELR in the United States District Court for the Northern District of
                                                                                                                            Georgia, granting Defendants' motion to dismiss with prejudice. (4 pages)
                                       CERTIFICATE OF SERVICE
                                                                                                                       9.   Judgment of Dismissal, entered 03/09/20, in the case of Cassandra Johnson-Landry v. J.P.
         I, Kerry S. Doolittle, hereby certify that I served a true and accurate copy of the above and                      Morgan et. al. Case No. 1:19-CV-03401-ELR in the United States District Court for the
 foregoing document or pleading, induding all exhibits attached hereto, upon die opposing parties in the                    Northern District of Georgia, granting Defendants' motion to dismiss with prejudice. (I page)
 above-styled bankruptcy action by electronic service upon all participates, and mailingsuch copy to their
 the pro se Debtor by first class mail, postage pre-paid to insure delivery, to the following address:                10.   Oder Der6ring Statewide Judicial Emergency, dated March 14,2020. (4 pages)

                Cassandra Johnson Landry, P.O. Box 1275, Grayson, GA 30017.                                           11.   Surveillance photos, taken March 15, 2020, showing Debtor or Debtor's agent in front of
                                                                                                                            Movanes home. (3 pages)

This 22nd day of Apo], 2020.                                                                                          12.   Plaintiffs Motion for Default Writ of Possession, or in the alternative, Plaintiffs Motion to
                                                                                                                            Compel Payment of Rent into Court, dated March 19,2020, filed in dispossessory action no.
Is! 09r4.7 eFreg.4#4                                                                                                        20-M-07447 in the Magistrate Court of Gwinnett County, Georgia. (10 pages)

Kory S. Doolittle, Ga. Bar No. 225830                                                                                 13.   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises
Attorney at Law for MovantJojo John                                                                                         in a Bankruptcy Case (or Adversary Proceeding), dated April 6,2020, served upon JojoJohn on
47 Greensboro Highway                                                     Telephone (706) 769-0591                          behalf of Debtor, relating to 869 Natchez Valley Trace, Grayson, Georgia 30017. (I page)
Post Office Box 949                                                        Facsimile (706) 769-0593
Watkinsville, Georgia 30677-0021                                      Email ketry@kerrydoolittle.com                  14.   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises
                                                                                                                            in a Bankruptcy Case (or Adversary Proceeding), dated April 6,2020, served uponJojoJohn on
                                                                                                                            behalf of Debtor, relating to 669 Natchez Valley Trace, Grayson, Georgia 30017. (1 page)

                                           Attached Exhibits

1.     Deed Under Power, dated February 4, 2020, recorded in Deed Book 57284, at Pages 847 to 849,
       in the Office of the Clerk of Superior Court of Gwinnett County, Georgia. (3 pages)

2.     CM/RRIt. Letter from Kerry S. Doolitde to CassandraJohnson Landry and Ivy T. Landry, dated
       February 10, 2020, giving Notice of Foreclosure Sale - Demand for Possession. (3 pages)

3.     CM/RRE. Letter from Kerry S. Doolittle to All Tenants or Occupants, Known or Unknown,
       dated February10,2020, giving Notice of Foreclosure Sale - Demand for Possession. (3 pages)

4.     Dispossessory Affidavit dated February 14,2020, filed in the Magistrate Court of Gwinnett
       County, Georgia, being case number 20-M-07447. (1 page)

5.     Case Information Print Out showing service of Dispossessory Affidavit on February 21,2020.
       (2 pages)

6.     28 U.S. Code § 1446 Notice of Removal to Federal Court Jurisdiction, dated February 25, 2020,
       filed by Debtor lathe dispossessory action no. 20-M-07447 in the MagistrateCourtof Gwinnett
       County, Georgia. (3 pages)

                                               Page -7-                                                                                                          Page -8-
                                      Case 18-55697-lrc                       Doc 283            Filed 04/27/20 Entered 04/28/20 12:11:19                           Desc Main
                                                                                                Document      Page 39 of 73




                             UNTIED STATES BANKRUPTCY COURT                                                          9.     Judgment of Dismissal, entered 03/09/20, in the case of Cassandra Johnson-Landry v. J.P.
                           FOR THE NORTHERN DISTRICT OF GEORGIA                                                             Morgan et. al. Case No. 1:19-CV-03401-ELR in the United States District Court for the
                                     ATLANTA DIVISION                                                                       Northern District of Georgia, granting Defendants' motion to dismiss with prejudice. (1 page)

     IN RE:                                                                                                          10.    Oder Declaring Statewide Judicial Emergency, dated March 14,2020. (4 pages)

     Cassandra Johnson Landry                                                                                        11.    Surveillance photos, taken March 15, 2020, showing Debtor or Debtor's agent in front of
                                                                                                                            Movant's home. (3 pages)
                                            Debtor,
                                                                                                                     12.    Plaintiffs Motion for Default Writ of Possession, or in the alternative, Plaintiffs Motion to
     vs.                                               Case No.                                                             Compel Payment of Rent into Court, dated March 19, 2020, filed in dispossessory action no.
                                                                                        18-55697-LRC
                                                                                                                            20-M-07447 in the Magistrate Court of Gwinnett County, Georgia. (10 pages)
 Jojo John,
                                                                                                                     13.    Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises
                                       a Non-Party.                                                                         in a Bankruptcy Case (or Adversary Proceeding), dated April 6,2020, served uponJojo John on
                                                                                                                            behalf of Debtor, relating to 869 Natchez Valley Trace, Grayson, Georgia 30017. (1 page)
                                         Exhibits in Support of
                     Jojo John's Motion to Quash Subpoenas to Produce Documents                                      14.    Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises
                                          in a Bankruptcy Case                                                              in a Bankruptcy Case (or Adversary Proceeding), dated Apri16, 2020, served upon JojoJohn on
                                                                                                                            behalf of Debtor, relating to 669 Natchez Valley Trace, Grayson, Georgia 30017. (1 page)
      Movant Jojo John files the following attached exhibits in support of his Motion to Quash
Subpoenas to Produce Documents in a Bankruptcy Case:
                                                                                                                                                           CERTIFICATE OF SERVICE
1.         Deed UnderPower, dated February4, 2020, recorded in Deed Book 57284, at Pages 847 to 849,
           in the Office of the Clerk of Superior Court of Gwinnett County, Georgia. (3 pages)                              I, Kerry S. Doolittle, hereby certify that I served a true and accurate copy of the above and
                                                                                                                    foregoing document or pleading, including all exhibits attached hereto, upon the opposing parties in the
2.         CM/RE.R.Letter from Kerry S. Doolittle to CassandraJohnson Landry and Ivy T. Landry, dated               above-styled bankruptcy action by electronic service upon all participates, and mailingsuch copy to their
           February 10,2020, giving Notice of Foreclosure Sale - Demand for Possession. (3 pages)                   the pro se Debtor by first class mail, postage pre-paid to insure delivery, to the following address:

3.         CM/ERR Letter from Kerry S. Doolittle to All Tenants or Occupants, Known or Unknown,                                     Cassandra. Johnson Landry, P.O. Box 1275, Grayson, GA 30017.
           dated February 10,2020, giving Notice of Foreclosure Sale -Demand for Possession. (3 pages)

4.         Dispossessory Affidavit dated February 14,2020, filed in the Magistrate Court of Gwinnett                This 22nd day of April, 2020.
           County, Georgia, being case number 20-M-07447. (I page)
                                                                                                                    /s/ ,22ropy   CZ M.1%111.
5.         Case Information Print Out showing service of Dispossessory Affidavit on February 21,2020.
           (2 pages)                                                                                                Kerry S. Doolittle, Ga. Bar No. 225830
                                                                                                                    Attorney at Law for Movant Jojo John
6.         28 U.S. Code § 1446 Notice of Removal to Federal CourtJurisdiction, dated February 25, 2020,             47 Greensboro Highway                                                     Telephone (706) 769-0591
           filed by Debtor in the dispossessor/action no. 20-M-07447 in the Magistrate Court of Gwinnett            Post Office Box 949                                                        Facsimile (706) 769-0593
           County, Georgia. (3 pages)                                                                               Watkinsville, Georgia 30677-0021                                      Email keny@kerrydoolittle.com
7.         Order on Removal to U.S. District Court, dated February 26,2020, staying the dispossessory
           action no. 20-M-07447 in the Magistrate Court of Gwinnett County, Georgia. (1 page)

8.         Order, entered 03/09/20, in the case of Cassandra Johnson-Landu v. J.P. Morgan et. al. Case
           No. 1:19-CV-03401-ELR in the United States District Court for the Northern District of
           Georgia, granting Defendants' motion to dismiss with prejudice. (4 pages)

                                                Page -1-                                                                                                           Page -2-
                                               Case 18-55697-lrc                              Doc 283                 Filed 04/27/20 Entered 04/28/20 12:11:19                                 Desc Main
                                                                                                                     Document      Page 40 of 73




                                                                                                                                                                                                 DEED B: 67284 P: 00848 02128/2020 02:16 PM
                                                                                  DEED 13: 57284 P: 00847                                                                                        20D019584 Page 2 of 3
                                                                                  02128/2020 02:16 PM Pgs: 3 Fees: $25.00
                                                                                  TTax: $0.00
                                                                                  Richard T. Alexander, Jr., Clerk of Superior Court
                                                                                  Gwinnett county, GA
                                                                                  P141 0.0672020002910


                                                                                                                                           his advertisements, namely the Gwinnett Daily Post; and

                                                                                                                                                   WHEREAS, notice was given In compliance with Georgia Laws 1981, Volume I, Page 834,
                                                                                                                                           codified as 0.C.G.A. Section 44-14-1622 and Section 44-14-162.4. The notice so required was rendered
                                                                                                                                           by mailing a copy of the Notice of Sale submitted to the publisher to the "Debtor" (as that term is defined
                                                                                                                                           is 0.C.G.A. Section 44-14-162.1) at least thirty days prior to the foreclosure sale date on February 4,
                                                                                                                                           2020; and

                                                                                                                                                   WHEREAS, Lender did expose said property for sale to the highest bidder for cash on the first
                                                                                                                                          Tuesday in February, 2020 within the legal hours of sale at the usual place for conducting Sheriff's sales
                                                                                                                                          in Gwinnett County before the Courthouse door, or at such place as may be lawfully designated as an
                                                                                                                                          alternative, and offered said property for sale at public outcry to the highest bidder for cash when and
                                                                                                                                          where the aforesaid Party of the Second Part bid FOUR HUNDRED ONE THOUSAND AND 0/100
                                                                                                                                          DOLLARS ($401,000.00); AND

           Return To:                                                                                                                            WHEREAS, the said property was knocked off to the Party of the Second Part for the
           JOIO JOHN                                                                 CROSS INDEX TO DEED                                  aforementioned sum ofmoney in cash.
           360 BRACKEN TRACE                                                         BOOK 46449, PAGE 0775,
           GRAYSON, GA 30017                                                         GWINNETT COUNTY,                                             NOW THEREFORE, in consideration of the premises and said sum of money and by virtue of
                                                                                     GEORGIA RECORDS                                      and in the exercise of the power of sale contained in the Security Deed, the Party of the First Part has
           STATE OF LOUISIANA                                                                                                             bargained, sold, granted and conveyed, and by these presents does hereby bargain, sell, grant and convey
           PARISH OF OUACHITA                                                                                                             to the Party of the Second Part, said party's representatives, heirs, successors and assigns, the following
                                                                                                                                          described property:
                                                  DEED UNDER POWER
                                                                                                                                                          All that tract or parcel °fiend lying and being inLand Lot 121 of the 5thDistrict of
                  THIS INDENTURE, effective as ofthe 4th day ofFebruary, 2020, by Cassandra Landry and Ivy
                                                                                                                                                          Gwinnett County, Georgia, being Imown and designated as Lot 8, Block A,Natchez
          T. Landry (hereinafter collectively referred to as "Borrower"), acting through this duly appointed attorney
                                                                                                                                                          Trace Subdivision, as more particularly described on a plat ofsurvey recorded in Plat
          in fact,U.S. Bank National Association, as Trustee, for Citigroup Mortgage Loan Trust Inc., Mortgage
                                                                                                                                                          Book 100, Pages 239 and 240, Gwinnett County Records, Reference to said plat of
          Pass-Through Certificates, Series 2006-AR.6 (hereinafter referred to as "Lender"), as Patty of the First
          Part and IWO JOHN, as Patty of the Second Part:                                                                                                 survey and the record thereofbeing hereby made for amore complete legal description_

                                                                                                                                                  TOGETHER WITH all and singular the rights, members and appurtenances thereto appertaining;
                                                   WITNESSETH:
r- - *"                                                                                                                                   also all the estate, right, title, interest, claim or demand of the Party of the First Part, or said Party's
                                                                                                                                          representatives, heirs, successors and assigns, legal, equitable or otherwise, whatsoever, in and to the
                  WHEREAS, Borrower executed and delivered that certain Security Deed given by Cassandra
                                                                                                                                          SWIM
          Landry and Ivy T. Landry to HomeBanc Mortgage Corporation, dated April 27, 2006, recorded in Deed
          Book 46449, Page 0775, Gwinnett County, GeorgiaRecords, as last ttansferred to U.S. Bank National
                                                                                                                                                    THIS CONVEYANCE IS SUBJECT TO any outstanding ad valorem taxes (including taxes
          Association, as Trustee, for Cidgroup Mortgage Loan Triton Inc., Mortgage Pass-Through Certificates,
                                                                                                                                          which are a lien, but not yet due and payable), any matters which might be disclosed by an accurate
          Series 2006-AR6 by assignment, recorded In Deed Book 55801, Page 514, Gwinnan Counri, Georgia
                                                                                                                                          survey and inspection of the property, any assessments, liens, encumbrances, zoning ordinances,
          Records, conveying the after-described property to secure a Note in the original principal amount of
                                                                                                                                          restrictions, covenants, and matters of record superior to the Security Deed.
          FOUR HUNDRED SIXTY-ONE THOUSAND SIX HUNDRED AND 01100 DOLLARS ($461.600.00);

                   WHEREAS, defantt in the payment of the required installments under said Note occurred, and by
          reason of said default, Lender elected, pursuant to the terms of the Security Deed and Note, and declared
          the entire principal and interest immediately due and payable; and

              WHEREAS, said entire indebtedness still being in default, Lender on behalf of Borrower, and
      according to the teams ofsaid Security Deed, did advertise said property for sale once a week for 4 Weeks
      immediately preceding said sale in a newspaper in Gwinnett County, Georgia, wherein the Sheriffcarried

                                                     Page 1        McCalla Raymer Leibert Pierce, LLC                                                                                 Page 2         McCann Raymer Leibert Pierce, LLC
                                                                   572118-FT3/hq I                                                                                                                   5721 I8-FT3/hql
                                                                   02/04/20                                                                                                                          07/04/20



                                                                                                                  Ex 1.           .
                                                                                                               Pt' I o r                                                                                                                          e.;c. 2-1 5
                                         Case 18-55697-lrc                               Doc 283               Filed 04/27/20 Entered 04/28/20 12:11:19                             Desc Main
                                                                                                              Document      Page 41 of 73



                                                                                                                                      F
                                                            DEED B: 67284 P: 00849 02/28/2020 02:16 PM
.1.                                                                                                                                                                                                                           71111141,12:4 OM al
                                                            20D019584 Page 3 of 3
                                                                                                                                                                                                                              a         0 Kw.
                                                                                                                                                                                                                             TIghourd

                                                                                                                                                                      KERRY S. DOOLITTLE
                                                                                                                                                                         ATTORNEY AT LAW
                                                                                                                                                                              P.O. Box 949
                                                                                                                                                                       47 GREENSBORO HIGHWAY                   Telephone (706) 769-0591
              TO HAVE AND TO HOLD the said property and everi part thereof unto the said Party of the                              kerry@kenydoolitdc.com           WATKINSVILLE, GEORGIA 30677-0949            Facsimile (706) 769-0593
      Second Part, and said party's representatives, heirs, successors and assigns, to said Party's own proper
      use, benefit and behoof in FEE SIMPLE, in as full and ample a manner as the said Parry of the First Part
      or said Party's representatives, MU, SUCCCS5015 and assigns, did hold and enjoy the same.                                                                                 February 10, 2020

              IN WITNESS WHEREOF, Lender as Agent and Attorney in Fact for Borrower has hereunto                                   CFRIIFIRD MAIL / RFAIAN 11FCFIFT REOUFSTED
      affixed Lender's hand and seal on this, the /0 _day of Alf-maral , gojo.
                                                                                                                                   Cassandra Johnson Landry
                                                         JPMorgan Chase Bank N.A. as Attorney in Fact for
                                                                                                                                   Ivy T. Landry
                                                         U.S. Bank National Association, as Trustee, for
                                                         Citigroup Mortgage Loan Trust lee., Mortgage                              869 Natchez Valley Trace
                                                         Pass-Through Certificates, Series 2006-AR6                                Grayson, GA 30017-4963
                                                         as Attorney in Fact for
                                                                                                                                           Rc      Notice of Foreclosure Sale - Demand for Immediate Possession.
                                                         Cassandra Lenity and Ivy T. Landry
                                                                                                                                   Dear Cassandra Landry and Ivy Landry:
                                                                Ety;40672;1.       C/14;b7 .2-/o-Voj0
                                                                Print Name:       1.6ftritiChIsley                                        Please be advised that the property located at 869 Natchez Valley Trace, Grayson, GA 30017-
                                                                                                                                   4963, was sold under foreclosure on the Courthouse steps of Gwinnett County, Georgia on the first
                                                               Title: Vice President                                               Tuesday of February, 2020, during the legal hours of sale. You are hereby notified that possession is
                                                                       "                               -e a   2 "03c)              demanded by any Client who was the highest bidder at the sale, and now owns the property. If
                                                               By:       24_                                                       possession is not relinquished immediately, dispossessory proceedings will be initiated to evict you.

                                                               Print Name:      DAM. 6    %yam
                                                                                                                                           This Courtesy Notice does not cream any rights, implied or otherwise, that do not exist under
                                                                        Assistant Secretary                                        state law. Nor does this Courtesy Notice give rise to a tenancy of any kind. You may wish to consult
                                                                Tide:
                                                                                                                                   an attorney to help you determine what, if any, options or sights you may possess.
      Signed, sealed and delivered in the presence of:
                                                                                                                                           JMPORTANT NOTICE TO SERVICEMEMURS AND THEIR 125PENDANTS
      Witness Itt.t-Usl            Ut.sund
                                                                                                                                          If you are a service member on 'active duty' or active service,' or a dependant of such service
                             07.-/O-evozo                                                                                          member, you may be entitled to certain legal rights and protections, including protection from eviction,
      Notary Public           EatriOvitt                                                                                           pursuant to the Servicenaernbers Civil Relief Act (50 U.S.C. §§ 501-590, as amended, (hereinafter
      MyCommission Expires:                                                                                                        "SCRA") and possibly certain related state statutes. Eligible service may include:
                   -alga"                                                                                                                  I.      Active duty (as defined in §101(d)(1) of title 10, United States Code) with the Army,
      (Notary Seal)                                                                                                                                Navy, Air Force, mash= Corps, or Coast Guard; or
                                                                                                                                           2.      Active service with the National Guard; or
                      Eva Reese                                                                                                            3.      Active service as a commissioned officer of the national Oceanic and Atmospheric
              Ouachita Parish, I-04#91a                                                                                                            Administration; or
                Lifetime OorninlasiOn                                                                                                      4.      Active service as a commissioned officer of the Public Health Service; or
              Notary Public ID # 17070                                                                                                     5.      Active service with the forces of a nation with which the United States is allied in the
                                                                                                                                                   prosecution of a war or military action.

                                                                McCalla Raymer Leibert Pierce, LLC                                        Eligible service also includes any period during which a service member is absent from duty on
                                                  Page 3
                                                                5721/8-FT3/hql                                                     account of sickness, wounds, leave, or other lawful cause, and can extend for a certain period beyond
                                                                02/04/20
                                                                                                                                                                                                                                            E

                                                                                                                        i- 3
                                     Case 18-55697-lrc                            Doc 283                 Filed 04/27/20 Entered 04/28/20 12:11:19                                     Desc Main
                                                                                                         Document      Page 42 of 73



                                                                                                                                                                                           Restricted Detiveryr        atr.... In-
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                            CERTIFIED   I
                                                                                                                                                                                               MOM egrel El Y..
                                                                                                                                                                                                                      1
                                                                                        8414 Yr IS Sint 1200 OM 611
                                                                                                                                                                                                                                 et
                                                                                                                                                                                                   :4: 17r 711 6 OKA 1206 0745
                                                                                           CFATIRID
                                                                                          TR.G.C1MAIM%
the end of any active duty period under certain circumstances.

        If you qualify, you or your attorney should contact my office and provide proof or military
service immediately so that we can determine if you fall under the protection of the Act.
                                                                                                                                                               REINETIppo
                                                                                                                                                             COMPLETE THIS SECTION

                                     NOTICE TO OCCUPANTS
                                                                                                                                                                                 Article Addressed To:
          While you occupy this property, you arc expected to maintain the property, and you are                                                                                                                                            I   El
prohibited from removing any items in which the owner has obtained an                                                                                                                    Cassandra Johnson Landry
                                                                                interest, including but not
limited to: built-in appliances, light fixtures, heating or air conditioning equipment, plumbing systems,                                                                                869 Natchez Valley Trace
wall or ceiling treatments and flooring. Under no circumstances should you destroy or harm the                                                                                           Grayson GA 30017-4963                              I
property in any way. Damage or waste occurring to the property while in your possession could result
in legal liability.                                                                                                                                                                                                                      1.#
                                                                                                                                                                                                                                        _1
       If you have any questions regarding the rights and obligations referred to in this notice, please
contact your own attorney.
                                                                                                                                                                                  Rendered Mem?              Rani. Type
                                                          Sincerely,
                                                           7                                                                                                                       (Ears F..) 0      Yes          CERTIFIED
                                                          7 4'     4- igiVel
                                                                       -     ; 6' -
                                                                             1                                                                                                    Mere Member
                                                                                                                                                                                        1414 7116 OM 12083172 11
                                                          Kerry S. Doolittle
                                                          Attorney at Law                                                 1
                                                                                                                          1
       CC       Cassandra Johnson Landry and Ivy T. Landry by first class mail                                                                         111111.11
                                                                                                                                                             11101111.111111111
                                                                                                                                                   COMPLETE THIS secrioN ON ,DELIVERY
                                                                                                                                             draw. or °Agee° B. Reoelurdes:.'(Prosse PdarCiewrly)      C. Dee orrelleety


                                                                                                                                                                       Article Add000000 To:
                                                                                                                                      %Addeses
                                                                   . I                                                                                                  All Tenants or Occupants, Known or Unknown
                                              uerstox vs reente
                                             eers ewe...reed en
                                            Assei reessof
                                                                   Li                                                                                                   869 Natchez Valley Trace
                                                                                                                                                                        Grayson GA 300174963
                                            sztLoniavOavrouirs                                                                &gin-Lino


                                                                                                                                                          SIS .4 Co.
                                                                                                                                                              OM 'OM W.    Sct




                                                                                                                                                                                                                                                       V
                                                                                                                                                                                                                                                     me.   3 of• 3

                                                                                                    Ex. 1-
                                                                                                         zk       3
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 43 of 73




                                       EXHIBIT E
Case 18-55697-lrc       Doc 283        Filed 04/27/20 Entered 04/28/20 12:11:19                      Desc Main
                                      Document      Page 44 of 73



                                                                   GWINNETT MAGISTRATE
JOJO JOHN                                                          COURT
Plaintiff(s)                                                       STATE OF GEORGIA

V.                                                                 ORDER UPON MOTION
IVY T LANDRY
                                                                                               I>
CASSANDRA JOHNSON LANDRY
                                                                   CIVIL ACTION FILE NO:
Defendant(s)                                                             20M07447
                                                                                               171
                                                                                                       ase
                                                                                                          •
                                                                                               CI

                                                                                                      "
                                                                   INFO & FORMS ON THE INTERNET
                                                                   www.gwinnettcourts.com



                                     ORDER UPON MOTION

    The    Plaintiff [ ] Defendant having filed a Motion TO LIFT STAY AND
REQUEST FO DEFAULT WRIT OF POSSESION in the above case and the

matter having come before this Court for a hearing. Upon consideration of the

record and the evidence, the                Plaintiff's [ ] Defendant's Motion is hereby:

          [1-rG--RANTED.     r ty.        13 a•               -• p            r   pc   tezA---- •
                   14-6,r-                              "Mt
 e...1N     v-ut.: r l        g(01?-0?-o
                   esi                                wrsz-c-- O      P4955-s s( 0 4-(
                 i
_pre ,v(A4twe Q- •




          [ ] DENIED.




This      () day of   n/totAct,,     20           .
                                                              Magistrate


                                                                        Cio
                                                             QAMagforms\forms\MAG 11-13 MOTION ORDER
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 45 of 73




                         EXHIBIT H
Case 18-55697-lrc        Doc 283         Filed 04/27/20             Entered 04/28/20 12:11:19      Desc Main
                                      Document
                                Filed in                    Page
                                         Office on 3/9/2020 6:37     4620-M-07447
                                                                 PM for   of 73
                          Gwinnett Magistrate Court, Richard T. Alexander, Jr., Clerk of Court



        41IP   IN THE MAGISTRAI.b. COURT OF ATHENS-CLARKE COUNTY
                                STATE OF GEORGIA
 Jojo John

                                           Plaintiff

 VS.


 Ivy T. Landry                                               Civil Action Number:
 Cassandra Johnson Landry
                                                                                                 20M07447
                                      Defendants
                                      MOTION TO LIFT STAY
                                                       and
                    REQUEST FOR DEFAULT WRIT OF POSSESSION


        Now Comes Plaintiff Jojo John and moves this honorable Court to lift the stay imposed by the

Order on Removal to U.S. District Court, and enter an order for issuance of a default writ of possession

instanter.

                                   Facts in Support of Motion to Lift

        The Defendants were personally or notoriously served on February 24,2020. Defendants failed

to file a timely answer with this Court by 5:00 p.m. of March 2, 2020. Defendants further failed to file

any answer in the Federal Court.

        In lieu of filing an answer to this dispossessory action, Defendants filed a 28 U.S. Code 5 1446

Notice of Removal to Federal Court Jurisdiction. Defendants erred procedurally by filing the Notice

of Removal into a pending Federal case, being case number 1:19-CV-3401-ELR-WEJ in the United

States District Court for the Northern District of Georgia, instead of filing the notice as a new action.

        On March 9, 2020, the Hon. Eleanor L. Ross entered an order (copy attached) adopting the

Final Reports and Recommendations of Magistrate Judge Walter E. Johnson as the opinions of the

Federal District Court, and for that reason:

        (A)     Denied Landry's Emergency Motion for Injunctive Relief and Prohibitory Order;

        (B)     Granted the multi-Defendants' Motion to dismiss;


                                                   Page 1 of 3
                                                                                                            ogseasuanaaus.cgaliamtq
Case 18-55697-lrc        Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19                  Desc Main
                                     Document      Page 47 of 73


       (C)     Dismissed Landry's Amended Complaint with prejudice; and

       (D)     Denied the rest of Landry's motions as moot.

       On March 9, 2020, a Judgment of dismissal (copy attached) was entered by the Clerk of Court

in case number 1:19-CV-3401-ELR-WEJ in the United States District Court for the Northern District

of Georgia.

                                         Citations of Authority

       Even if the Defendants had filed their notice of removal as a new action, the matter would have

been remanded in short order for lack of subject matter jurisdiction. See Simon and Simon v Amaechi,

1:17-CV-0538-WSD in the United States District Court for the Northern District of Georgia (copy

attached) for a 2017 case nearly identical to the case at bar. In that case the Magistrate found, and the

Court agreed, that the Federal Court did not have jurisdiction.

        First, the complaint filed in Magistrate Court asserts a state court dispossessory action and does

not allege federal law claims. A federal law defense or counterclaim does not confer federal jurisdiction.

        Second, no facts alleged diversity of citizenship. In the case at bar, both Plaintiff and

Defendants are citizens of the State of Georgia.

        Third, the jurisdictional minimum of $75,000.00 is not met because Defendants are tenants at

sufferance and a dispossessory action is not an ownership dispute but rather a dispute over the right to

possession, "the removing Defendant may not rely on the value of the property as a whole to satisfy

the amount in controversy requirement."

        The Court adopted the Magistrate's Report and Recommendation, and "Because the Court

adopts the R&R and dismisses this action for lack of subject matter jurisdiction, Plaintiff's Motion to

Remand is denied as moot." The Federal Court ordered remand having already determined, "Once a

federal court determines that it is without subject matter jurisdiction, the court is powerless to

continue."




                                               Page 2 of 3
Case 18-55697-lrc        Doc 283         Filed 04/27/20 Entered 04/28/20 12:11:19            Desc Main
                                        Document      Page 48 of 73


                                            Prayer for Relief

       Whereas the Federal case into which Defendants tiled the notice of removal of this

dispossessory action has now been dismissed with prejudice and closed, the notice of removal is

rendered tnoot, and the stay imposed in the case by this court should be lifted. No removal action is

currently pending ifl any Federal Court.

       Whereas the Defendants failed to file a timely answer, Plaintiff requests the court to issue a

default writ of possession instanter.




   •  1, Kerry S. Doolittle, hereby certify that I mailed a copy of this request for writ to the
Defendants at 869 Natchez Valley Trace, Grayson, GA 30017.

Date: March 10, 2020.



Kerry S. Doolittle, Ga. Bar No. 225830
Attorney at Law for Plaintiff
Post Office Box 949
Watkinsville, Georgia 30677-0021
Telephone 706-769-0591

                                            Attached Exhibits

Order, entered 03/09/20, in the case of Cassandra Johnson-Landry v. J.P. Morgan et. al., Case No. 1:19-
CV-03401-ELR in the United States District Court for the Northern District of Georgia, granting
Defendants' motion to dismiss with prejudice.

Judgment of Dismissal, entered 03/09/20, in the case of Cassandra Johnson-Landry v. J.P. Morgan et.
L, Case No. 1:19-CV-03401-ELR in the United States District Court for the Northern District of
Georgia, granting Defendants' motion to dismiss with prejudice.

Opinion and Order, dated March 27, 2017, in the case of Simon and Simon v Amaechi, 1:17-CV-0538-
WSD in the United States District Court for the Northern District of Georgia.




                                               Page 3 of 3
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 49 of 73




                                       EXHIBIT I
          Case 18-55697-lrc       Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
imme                                        Document      Page 50 of 73
                                                        41111•1111111

 NI Gmail                                                       dlimmrsi11111111111Min



Illossratrairimmoimmilmit
41-

      Background Report

      First Name

      Last Na


      FEMALE
      DOB:


      AGE: 60

      BELI          FORNESS
      3411pGR      EF.DR, STATHO GA 30.3652

      MONITORINGOFF
      Contact Info 12
      Address History
      Phone Numbers
      Email Addresses
      People Connections 38
      Possible Relatives
      Possible Associates
      Neighbors
      Criminal Records°
      Warrants
      Arrests
      Charges
      Financial Info°
      Bankruptcies
      Judgments
      Liens
      Foreclosures
      Evictions
      UCC Filings
      Career Details6
      Possible Employers
      Possible Affiliations
      Professional Licenses
      Corporate Affiliations
      Lifestyle Data3
      Voter Registration
      Hunting Permits
      Drivers License
      Pilot License
      Vehicle Registration
      Concealed Weapons Permits
      Social Data?
      Top
      Contact Info
      Address History
                                                                                                    1/5
      Case 18-55697-lrc          Doc 283       Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
*MIN                                          Document      Page 51 of 73
  Addresses were found in our records

  500ft
  Address Est Dates
  3005 GREENLEFFE DR
  STATHAM, GA 30666-3652
  2017 - Current

  839 NATCHEZ VALLEY TRCE
  GRAYSON, GA 30017-4963
  2005 - 2017

  3540 THUNDERWOOD LN
  SNELLVILLE, GA 30039-5688
  1987 - 2005

  2784 BICENTENNIAL DR
  STONE MOUNTAIN, GA 30087-3808
  1993 - 2003

  674 INLAND WAY NW
  LILBURN, GA 30047-5854
  1986 - 2003

  Phone Numbers
  Phone numbers were found in our records
                          TATHAM, GA
                    _T-             GA
                         NORTHEAST, GA
                         , GA
                AINESVILLE, GA
  Email Addresses
  Email Addresses were found in our records


   op
  People Connections
  Possible Relatives
  Possible Relatives were found in our records
  WIL      HE       NASH DistPull Report
                   NASH 1stPull Report

                   NESS 1stPull Report
                      RilligNESS 1stPull Report
  SHOW MORE
  Possible Associates
  No Possible Associates were found in our records
  Neighbors
  Neighbors were found in our records




  Top
  Criminal Records
  Warrants
  No Warrants were found in our records
  Arrests
  No Arrests were found in our records
  Charges
  No Charges were found in our records
  Top
  Financial Info
    Case 18-55697-lrc         Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                          Document      Page 52 of 73
Bankruptcies
No Bankruptcies were found in our records
Judgments
No Judgments were found in our records
Liens
No Liens were found in our records
Foreclosures
No Foreclosures were found in our records
Evictions
No Evictions were found in our records
UCC Filings
No UCC filings were found in our records
Top
Career Details
Possible Employers
Possible Employers were found in our records
NATCHEZ TRACE HMWNERS ASSN INC

2016-2019

Close Details
Business Name NATCHEZ TRACE HMWNERS ASSN INC
Address 839 NATCHEZ VALLEY TRCE
City GRAYSON
State GA
Postal Code 30017
Date First Seen 10/06/2016
Date Last Seen 02/05/2019
J N BECK ENTERPRISES INC

2015-2017

Close Details
Business Name J N BECK ENTERPRISES INC
Address 839 NATCHEZ VALLEY TRCE
City GRAYSON
State GA
Postal Code 30017
Phoned...MO
Date First Seen 10/12/2015
Date Last Seen 12/28/2017
Possible Affiliations
Possible Affiliations were found in our records
BROWN FAMILY REUNION GEORGIA CONNECTION, INC., NATCHEZ TRACE HMWNERS ASSN INC, NATCHEZ
TRACE HOMEOWNERS ASSOCIATION, INC.

GRAYSON, GA

Close Details
Business Name BROWN FAMILY REUNION GEORGIA CONNECTION, INC., NATCHEZ TRACE HMWNERS ASSN
INC, NATCHEZ TRACE HOMEOWNERS ASSOCIATION, INC.
Address 839 NATCHEZ VALLEY TRCE
City GRAYSON
State GA
Postal Code 30017-4963
J N BECK ENTERPRISES INC, J N BECK ENTERPRISES, INC.

GRAYSON, GA

Close Details
Business Name J N BECK ENTERPRISES INC, J N BECK ENTERPRISES, INC.
Address 839 NATCHEZ VALLEY TRCE
City GRAYSON
State GA
Postal Code 30017-4963
                                                                                                  3/5
                Case 18-55697-lrc       Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
4111111111111111111                                 Document      Page 53 of 73
        Professional Licenses
        No Professional Licenses were found in our records
        Corporate Affiliations
        Possible Corporate Affiliations were found in our records
        J N BECK ENTERPRISES, INC.

         2016

         View Details
         J N BECK ENTERPRISES, INC.

         2017

        View Details
        Top
        Lifestyle Data
        Voter Registration
        Voter Registrations were found in our records


         GA

         View Details
         Not Specified

         GA

         View Details


         GA

         View Details
         Hunting Permits
         No Hunting Permits were found in our records
         Drivers License
         No Drivers Licenses were found in our records
         Pilot License
         No Pilot Licenses were found in our records
         Vehicle Registration
         No Vehicle Registrations were found in our records
         Concealed Weapon Permit
         No Concealed Weapon Permits were found in our records
         Top
         Social Data
         Possible Social Profile Matches
         Click on an email address below to find potential social profile data for Bela Fore

          op
         Quick Links



         FAQs
         ID Protect Login
         Legalese
         Terms of Use
         Privacy Policy
         Fair Credit Reporting Act
         Customer Support




                                                                                                            4/5
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 54 of 73
        Case 18-55697-lrc        Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
slims                                      Document 411111111111111Ninit
                                                         Page 55 of 73


 M Gmail
 (no subject)
 1 message


 =111111111=11111=mv
 4


     Background Report

     First Name

     Last Name
     REPORT STATUS: UPDATED 0111•1111116

     MALE
     DOB:
     JAN41.111

     AGE: 43


     22grAIR        AVE, S-111111P, GA 30001/.

     MONITORINGOFF
     Contact Info 24
     Address History
     Phone Numbers
     Email Addresses
     People Connections 70
     Possible Relatives
     Possible Associates
     Neighbors
     Criminal Records7
     Warrants
     Arrests
     Charges
     Financial Info12
     Bankruptcies
     Judgments
     Liens
     Foreclosures
     Evictions
     UCC Filings
     Career Details5
     Possible Employers
     Possible Affiliations
     Professional Licenses
     Corporate Affiliations
     Lifestyle Data10
     Voter Registration
     Hunting Permits
     Drivers License
     Pilot License
     Vehicle Registration
     Concealed Weapons Permits
     Social Data?
     Top
     Contact Info
     Address History
                                                                                                   , 1/10
    Case 18-55697-lrc         Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                        Document      Page 56 of 73
 Addresses were found in our records
 500ft
 Address Espitates
 224111FAIRIW AVE
 STAISIDGA 30.1111.
 2015 - Current
 15%11111.
 LO          GAI I P
                   001111
 2007 - 2019
 100OLD Mg,           WAY
 WATKINSVILLE,       304117795
 2006 - 2018
 330MCDAN RD APT
 DULID GA, 0.8660
                          12.
 2000 - 2016
 3405dArD
 MN    A 311-81110
 2002 - 2008
SHOW MORE
Phone Numbers
Phone numbers were found in our records
4.1010111111tATHENS, GA
              TLANTA NORTHEAST, GA
              THENS, GA
              TLANTA, GA
                 ART-STATHAM, GA
SHOWMORE
Email Addresses
Email Addresses were found in our records




 JOSEPH JOHN ARGO 1stPull Report
    1'1111.01111itullReport
fJIAIII
   V1




                                                                                                2/10
   Case 18-55697-lrc        Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19    Desc Main
                                        Document 4.1111011.111MI
                                                      Page 57 of 73




SHOW MORE
Top
Criminal Records
Warrants
No Warrants were found in our records
Arrests
No Arrests were found in our records
Charges
Charges were found in our records
TRAFFIC / SPEEDING, MORE THAN ...

2001

Close Details
Case Number Z734280
Case Type TRAFFIC
Crime Type TRAFFIC
Crime County SPARTANBURG
Offense Description TRAFFIC / SPEEDING, MORE THAN 15 BUT LESS THAN 25 MPH OVER THE SPEED LIMIT
Charges Filed Date 09/25/2001
Disposition GUILTY BENCH TRIAL
Disposition Date 10/12/2001
Status DISPOSED
NOT SPECIFIED

2001

Close Details
Case Number 5902001CR 040654
Case Type CRIMINAL
Crime County MECKLENBURG
Offense Code CITATIONNO:C1933636
Offense Description NOT SPECIFIED
Charges Filed Date 09/15/2001
Court MECKLENBURG
ARRAIGNED:ASSAULT AND BATTERY

2001

Close Details
Case Number 01590MECKLENBURG 2001CR 040654
Case Type MISDEMEANOR
Crime Type MISDEMEANOR
Crime County MECKLENBURG
Offense Code 14-33(A)
Offense Date 09/15/2001
Offense Description ARRAIGNED:ASSAULT AND BATTERY
Charges Filed Date 09/15/2001
Court MECKLENBURG
Disposition DISMISSAL WITHOUT LEAVE BY DA
Disposition Date 02/12/2002
UNSPECIFIED
         Case 18-55697-lrc          Doc 283     Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
11111119.1.11                                  Document Aimeglillillia
                                                             Page 58 of 73
      2017

      Close Details
      Case Number 01480IREDELL2017CR708360
      Case Type CR
      Crime County IREDELL
      Offense Description UNSPECIFIED
      Charges Filed Date 07/07/2017
      County IREDELL
      NOT SPECIFIED

      2017

      Close Details
      Case Number 4802017CR 708360
      Case Type CRIMINAL
      Offense Description NOT SPECIFIED
      Charges Filed Date 07/07/2017
      SHOW MORE
      Top
      Financial Info
      Bankruptcies
      Bankruptcies were found in our records
      GA - ATHENS - MIDDLE

      2017

      Close Details
      Debtors JAMES LEE ARGO, JAMES LEE ARGO
      Assets Available N
      Attorney Name R DOUGLAS LENHARDT
      Attorney Address 230 COLLEGE AVE, ATHENS, GA 30601-2714
      Attorney Phone 7063695433
      Law Firm R DOUGLAS LENHARDT
      Judge Name JAMES R SMITH
      Case Number 1730053
      Chapter 7
      Court Address 115 EAST HANCOCK AVE, 2ND FLOOR, ATHENS, GA 30601
      Court District GA - ATHENS - MIDDLE
      Court Division 3
      Court Phone 7062271094
      Notice Type DISCHARGE
      Trustee Address B0X1586 PO, ATHENS, GA 30603-1586
      Trustee Name ERNEST V HARRIS
      Trustee Phone 7066131953
      Discharge Date 05/31/2017
      File Date 01/19/2017
      Report Date 11/03/2017
      GA - ATHENS - MIDDLE

      2014

      Close Details
      Debtors JAMES LEE ARGO, JAMES LEE ARGO, JAMES LEE ARGO
      Assets Available Y
      Attorney Name ROBERT J KISER
      Attorney Address 3915 HARRISON RD, STE 500, LOGANVILLE, GA 30052-5897
      Attorney Email Address RJKISER@KISERLAW.ORG
      Attorney Phone 7705542480
      Law Firm KISER LAW PC
      Judge Name JAMES P. SMITH
      Case Number 1430193
      Chapter 13
      Claim Date 07/03/2014
      Closed Date 06/04/2014
       Case 18-55697-lrc     Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
ABM=                                     Document 1111.11
                                                       Page 59  of 73
                                                            111111111
  Court Address 115 EAST HANCOCK AVE, 2ND FLOOR, ATHENS, GA 30601
  Court District GA - ATHENS - MIDDLE
  Court Division 3
  Court Phone 7062271094
  Notice Type DISMISSAL
  Trustee Address B0X954 PO, MACON, GA 31202-0954
  Trustee Email Address DOCOMT@CHAPTER13MACON.COM
  Trustee Name CAMILLE HOPE
  Trustee Phone 4787428706
  Dismissal Date 03/20/2014
  File Date 02/28/2014
  Objection Date 05/29/2014
  Report Date 06/12/2014
  Judgments
  Judgments were found in our records
  Placement

  $5,570.00

  Close Details
  Court Case Number 13-1792CS
  Abstract Issued Date 10/04/2013
  Damar Document Type Judgment
  Deed Category Type Placement
  Filing Location Walton, GA
  Plaintiff Name JONES & DUFF LLC
  Recording Book Number 189
  Recording Date 10/08/2013
  Recording Page Number 230
  Total Judgment Amount $5,570.00
  SMALL CLAIMS JUDGMENT

  $6,201.00

  Close Details
  Court WALTON COUNTY MAGISTRATE COURT
  Court Case Number 101347CS
  Filing Date 06/02/2010
  Filing Type SMALL CLAIMS JUDGMENT
  Plaintiff Name ROGER D STAGGS
  Total Judgment Amount $6,201.00
  Liens
  Liens were found in our records
  1040

  $29,338.50

  Close Details
  Total Lien Amount $29,338.50
  Damar Document Type Federal Tax Lien
  Deed Category Type Placement
  Filing Location Walton, GA
  Kind Of Tax 1040
  Federal Tax Lien Area Small Business
  Federal Tax Lien Prepared And Signed City NASHVILLE
  Federal Tax Lien Prepared And Signed State TN
  Last Refile Or Lien Extension Date 01/31/2028
  Recording Book Number 250
  Recording Date 07/30/2018
  Recording Page Number 691
  Tax Lien Date 07/24/2018
  Tax Lien Serial Lien Certificate Number 316953818
  Tax Period Maximum 12/31/2016
  Tax Period Minimum 12/31/2014
  1040
                                                                                                 5/10
   Case 18-55697-lrc        Doc 283     Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                       Document      Page 60 of 73

$19,560.28

Close Details
Total Lien Amount $29,338.50
Damar Document Type Federal Tax Lien
Deed Category Type Placement
Filing Location Walton, GA
Kind Of Tax 1040
Federal Tax Lien Area Small Business
Federal Tax Lien Prepared And Signed City NASHVILLE
Federal Tax Lien Prepared And Signed State TN
Last Refile Or Lien Extension Date 01/31/2028
Recording Book Number 250
Recording Date 07/30/2018
Recording Page Number 691
Tax Lien Date 07/24/2018
Tax Lien Serial Lien Certificate Number 316953818
Tax Period Maximum 12/31/2016
Tax Period Minimum 12/31/2014
1040

$75,502.75

Close Details
Total Lien Amount $29,338.50
Damar Document Type Federal Tax Lien
Deed Category Type Placement
Filing Location Walton, GA
Kind Of Tax 1040
Federal Tax Lien Area Small Business
Federal Tax Lien Prepared And Signed City NASHVILLE
Federal Tax Lien Prepared And Signed State TN
Last Refile Or Lien Extension Date 01/31/2028
Recording Book Number 250
Recording Date 07/30/2018
Recording Page Number 691
Tax Lien Date 07/24/2018
Tax Lien Serial Lien Certificate Number 316953818
Tax Period Maximum 12/31/2016
Tax Period Minimum 12/31/2014
FEDERAL TAX LIEN

$46,699.00

Close Details
Total Lien Amount $29,338.50
Damar Document Type Federal Tax Lien
Deed Category Type Placement
Filing Location Walton, GA
Kind Of Tax 1040
Federal Tax Lien Area Small Business
Federal Tax Lien Prepared And Signed City NASHVILLE
Federal Tax Lien Prepared And Signed State TN
Last Refile Or Lien Extension Date 01/31/2028
Recording Book Number 250
Recording Date 07/30/2018
Recording Page Number 691
Tax Lien Date 07/24/2018
Tax Lien Serial Lien Certificate Number 316953818
Tax Period Maximum 12/31/2016
Tax Period Minimum 12/31/2014
FEDERAL TAX LIEN RELEASE

$23,407.00
                                                                                               6/10
   Case 18-55697-lrc         Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                         Document      Page 61 of 73

Close Details
Total Lien Amount $29,338.50
Damar Document Type Federal Tax Lien
Deed Category Type Placement
Filing Location Walton, GA
Kind Of Tax 1040
Federal Tax Lien Area Small Business
Federal Tax Lien Prepared And Signed City NASHVILLE
Federal Tax Lien Prepared And Signed State TN
Last Refile Or Lien Extension Date 01/31/2028
Recording Book Number 250
Recording Date 07/30/2018
Recording Page Number 691
Tax Lien Date 07/24/2018
Tax Lien Serial Lien Certificate Number 316953818
Tax Period Maximum 12/31/2016
Tax Period Minimum 12/31/2014
FEDERAL TAX LIEN

$23,407.00

View Details
SHOW LESS
Foreclosures
Foreclosures were found in our records
1050 OVERLOOK LN, MONROE, GA 3065...



View Details
1050 OVERLOOK LN, MONROE, GA 3065...



View Details
Evictions
No Evictions were found in our records
UCC Filings
No UCC filings were found in our records
Top
Career Details
Possible Employers
Possible Employers were found in our records
ARGO & SONS INC

2016-2016

Close Details
Business Name ARGO & SONS INC
Address 1050 OVERLOOK LN
City MONROE
State GA
Postal Code 30656
Phone 7702666006
Date First Seen 10/06/2016
Date Last Seen 10/06/2016
C & M ACQUISITIONS INC

2015-2015

Close Details
Business Name C & M ACQUISITIONS INC
Address 924 DOWNING DR
City BETHLEHEM
                                                                                                 7M0
       Case 18-55697-lrc        Doc 283       Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                             Document      Page 62 of 73
 State GA
 Postal Code 30620
 Date First Seen 10/12/2015
 Date Last Seen 10/12/2015
 Possible Affiliations
 Possible Affiliations were found in our records
 CLUBHOUSE AT PROVIDENCE LLC, THE CLUBHOUSE AT PROVIDENCE, LLC

  LILBURN, GA

  Close Details
  Business Name CLUBHOUSE AT PROVIDENCE LLC, THE CLUBHOUSE AT PROVIDENCE, LLC
  Address 1575 PETTICOAT LN SW
  City LILBURN
  State GA
  Postal Code 30047-4420
  Professional Licenses
  No Professional Licenses were found in our records
  Corporate Affiliations
  Possible Corporate Affiliations were found in our records
  ARGO & SONS, INC.

  2016

  Close Details
  Business Name ARGO & SONS, INC.
  Corporation Type Profit
  Date First Seen 04/21/2006
  Date Last Seen 11/15/2016
  File Date 11/16/2016
  Filing Date 04/06/2006
  Filing Number 0628439
  Incorporation Date 04/06/2006
  Incorporation State GA
  State GA
  Sec Status Admin. Dissolved
  Verification Date 09/11/2016
  ARGO & SONS, INC.

  2018

  Close Details
  Business Name ARGO & SONS, INC.
  Corporation Type Corporation
  Date First Seen 06/24/2004
  Date Last Seen 08/10/2018
  File Date 08/11/2018
  Filing Date 06/22/2004
  Filing Number 0437290
  Incorporation Date /
  Incorporation State DE
  State CA
  Sec Status Revoked
  Verification Date 08/05/2018
  Top
  Lifestyle Data
  Voter Registration
  Voter Registrations were found in our records
  Not Specified

  GA

  View Details
41110110.11111r
                                                                                                     10
     Case 18-55697-lrc        Doc 283        Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                                            Document 41M11•1111mn
                                                          Page 63 of 73


View Details
Not Specified

GA

View Details
Independent

GA

View Details
Not Specified

GA

View Details


GA

View Details
SHOW MORE
Hunting Permits
Hunting Permits were found in our records
LOGANVILLE, GA

2011

View Details
LOGANVILLE, GA

2011

View Details
LOGANVILLE, GA

2011

View Details
LOGANVILLE, GA

2011

View Details
Drivers License
No Drivers Licenses were found in our records
Pilot License
No Pilot Licenses were found in our records
Vehicle Registration
No Vehicle Registrations were found in our records
Concealed Weapon Permit
No Concealed Weapon Permits were found in our records
Top
Social Data
Possible Social Profile Matches


Top
Quick Links
About Us
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 64 of 73
       Case 18-55697-lrc     Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
1111                                   Document      Page 65 of 73


M Gmail
(no subject)
1 message




 Background Report

 First Name

 Last Name


 MALE
 DOB:
 OW°
 AGE: 72

 JAIRPRePAR
        LN, WINS, GA 300111111p

 MONITORINGOFF
 Contact Info 30
 Address History
 Phone Numbers
 Email Addresses
 People Connections 77
 Possible Relatives
 Possible Associates
 Neighbors
 Criminal Records1
 Warrants
 Arrests
 Charges
 Financial Info2
 Bankruptcies
 Judgments
 Liens
 Foreclosures
 Evictions
 UCC Filings
 Career Details56
 Possible Employers
 Possible Affiliations
 Professional Licenses
 Corporate Affiliations
 Lifestyle Data5
 Voter Registration
 Hunting Permits
 Drivers License
 Pilot License
 Vehicle Registration
 Concealed Weapons Permits
 Social Data?
 Top
 Contact Info
 Address History
         Case 18-55697-lrc          Doc 283        Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
*NM                                               Document      Page 66 of 73
   Addresses were found in our records
      500ft
      Address Est Dates
      71111ASP.LN
      WIND       A37451
      2017- urrent
      260 CONSTITUTION BLVD
      LAWRENCEVILLE, GA 30046-5638
      1979 - 2019
      1227 KENILWORTH TRCE
      SNELLVILLE, GA 30078-2078
      1979 - 2019
      PO BOX 1554
      LAWRENCEVILLE, GA 30046-1554
      2017 - 2018
      1018 TRACE LN
      LAWRENCEVILLE, GA 30046-4007
      2017 - 2018
      SHOW MORE
      Phone Numbers
      Phone numbers were found in our records


  11=
       HOW MORE
      Email Addresses
      Email Addresses were found in our records

    411111111=1.11.11

   01=4.111
     Top
     People Connections
     Possible Relatives
     Possible Relatives were found in our records




   111111
      SW MORE
      Possible Associates
                                     11ritt
      Possible Associates were found in our records




                  AR
                  0
                  Gs




                                                                                                          2/9
          Case 18-55697-lrc        Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
01111111.1111                                  Document      Page 67 of 73
       Top
       Criminal Records
       Warrants
       No Warrants were found in our records
       Arrests
       No Arrests were found in our records
       Charges
       Charges were found in our records
       SPECIAL HAZARD - FAILED TO USE...

       2005

       Close Details
       Case Number 602005TR000357TRAXMX
       Case Type TRAFFIC INFRACTION 5
       Classification TRAFFIC
       Crime Type TRAFFIC
       Crime County SUMTER
       Offense Code 316.185
       Offense Date 12/31/2004
       Offense Description SPECIAL HAZARD - FAILED TO USE DUE CARE
       Charges Filed Date 01/06/2005
       Disposition PAID FINE OR CIVIL PENALTY
       Disposition Date 01/26/2005
       Status CASE CLOSED
       Status Date 01/06/2005
       Top
       Financial Info
       Bankruptcies
       No Bankruptcies were found in our records
       Judgments
       No Judgments were found in our records
       Liens
       No Liens were found in our records
       Foreclosures
       No Foreclosures were found in our records
       Evictions
       No Evictions were found in our records
       UCC Filings
       UCC filings were found in our records
       BROWNS BRIDGE MARINE INC, C & S NATIONAL BANK

       1993

       Close Details
       Debtors JAMES R ARGO
       Secured Parties BROWNS BRIDGE MARINE INC, C & S NATIONAL BANK
       Filing Date 07/26/1993
       Filing Office Address 556N MCDONOUGH ST, DECATUR, GA 30030
       Filing Office Name DE KALB SUPERIOR COURT
       Cross Reference Filing Date 07/27/1987
       Cross Reference Filing Number 87 7698
       NATIONSBANK OF GA FKA CITIZENS &

       1993

       Close Details
       Debtors JAMES R ARGO
       Secured Parties NATIONSBANK OF GA FKA CITIZENS &
       Filing Date 07/26/1993
       Filing Office Address 556N MCDONOUGH ST, DECATUR, GA 30030
       Filing Office Name DE KALB SUPERIOR COURT
       Cross Reference Filing Date 08/24/1992
       Cross Reference Filing Number 92 06217
       Top
       Case 18-55697-lrc         Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
.1111.111                                    Document 41111Page   68 of 73
                                                            11111111111111111
    Career Details
    Possible Employers
    Possible Employers were found in our records
    GEORGIA INTERMODAL TRANSPORT I...

    2015-2018

    Close Details
    Business Name GEORGIA INTERMODAL TRANSPORT INC
    Address 920 JUSTIN DR # JR
    City WINDER
    State GA
    Postal Code 30680
    Date First Seen 06/17/2015
    Date Last Seen 04/01/2018
    ARGO LAW OFFICE, P.C.

    2012-2017

    Close Details
    Business Name ARGO LAW OFFICE, RC.
    Address 260 CONSTITUTION BLVD
    City LAWRENCEVILLE
    State GA
    Postal Code 30046
    Phone 7702379001
    Date First Seen 03/30/2012
    Date Last Seen 03/24/2017
    ARGO HAULING INC

    2017-2017

    Close Details
    Business Name ARGO HAULING INC
    Address 1227 KENILWORTH TRCE
    City SNELLVILLE
    State GA
    Postal Code 30078
    Date First Seen 01/03/2017
    Date Last Seen 01/03/2017
    ACI SMILE INC

    2016-2016

    Close Details
    Business Name ACI SMILE INC
    Address 2228 SCENIC DR # ACI INC
    City SNELLVILLE
    State GA
    Postal Code 30078
    Date First Seen 10/06/2016
    Date Last Seen 10/06/2016
    GEORGIA TOWER SERVICES INC

    2016-2016

    Close Details
    Business Name GEORGIA TOWER SERVICES INC
    Address 2240 SUGARLOAF PKWY
    City LAWRENCEVILLE
    State GA
    Postal Code 30045
    Phone 7702772516
    Date First Seen 10/06/2016
    Date Last Seen 10/06/2016
                                                                                                     . 4/9
   Case 18-55697-lrc     Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19        Desc Main
                                   Document      Page 69 of 73
SHOW MORE
Possible Affiliations
Possible Affiliations were found in our records
ARGO LAW OFFICE PC, ARGO LAW OFFICE, P.C., GARVIS H. HULETT DRYWALL, INC.

SNELLVILLE, GA

Close Details
Business Name ARGO LAW OFFICE PC, ARGO LAW OFFICE, P.C., GARVIS H. HULETT DRYWALL, INC.
Address 1227 KENILWORTH TRCE # P C
City SNELLVILLE
State GA
Postal Code 30078-2078
ARGO LAW OFFICE, P.C., PALAS CONSTRUCTION INC, PALAS CONSTRUCTION INC.

SNELLVILLE, GA

Close Details
Business Name ARGO LAW OFFICE, P.C., PALAS CONSTRUCTION INC, PALAS CONSTRUCTION INC.
Address 1227 KENILWORTH TRCE # P C
City SNELLVILLE
State GA
Postal Code 30078-2078
BERGER POSNER, LLC, GEORGIA TOWER SERVICES, GEORGIA TOWER SERVICES, INC.

LAWRENCEVILLE, GA

Close Details
Business Name BERGER POSNER, LLC, GEORGIA TOWER SERVICES, GEORGIA TOWER SERVICES, INC.
Address 2240 SUGARLOAF PKWY
City LAWRENCEVILLE
State GA
Postal Code 30045-8324
ETHAN DECKER, INC., STRUCTRUALLY SOUND INSPECTION SERVICES INC, STRUCTURALLY SOUND
INSPECTION SERVICES, INC.

ACWORTH, GA

Close Details
Business Name ETHAN DECKER, INC., STRUCTRUALLY SOUND INSPECTION SERVICES INC, STRUCTURALLY
SOUND INSPECTION SERVICES, INC.
Address 2417 RED FOX RUN NW
City ACWORTH
State GA
Postal Code 30101-3994
GEORGIA LAND ACQUISITION, INC., NEW MILLINIUM PHYSICIAN INC, NEW MILLINIUM PHYSICIAN, INC.

OCILLA, GA

Close Details
Business Name GEORGIA LAND ACQUISITION, INC., NEW MILLINIUM PHYSICIAN INC, NEW MILLINIUM
PHYSICIAN, INC.
Address 111 S ALMOND ST
City OCILLA
State GA
Postal Code 31774-1760
SHOW MORE
Professional Licenses
Professional Licenses were found in our records
PILOT

04/01/2018

Close Details
First Name JAMES
                                                                                                5/9
         Case 18-55697-lrc        Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
41.111111111)                               Document      Page 70 of 73
     Middle Name ROLAND
     Last Name ARGO
     License Number A0050144
     License State GA
     License Status ACTIVE
     License Type PILOT
     Job Functions PILOT
     Issue Date 04/01/2018
     Expiration Date 04/20/2020
     PILOT

     01/20/2016

     Close Details
     First Name JAMES
     Middle Name ROLAND
     Last Name ARGO
     License Number A0050144
     License State GA
     License Status EXPIRED
     License Type PILOT
     Job Functions PILOT
     Issue Date 01/20/2016
     Expiration Date 01/20/2018
     PILOT

     01/20/2016

     Close Details
     First Name JAMES
     Middle Name ROLAND
     Last Name ARGO
     License Number A0050144
     License State GA
     License Status EXPIRED
     License Type PILOT
     Job Functions PILOT
     Issue Date 01/20/2016
     Expiration Date 01/20/2018
     LAWYER

     11/01/1995

     Close Details
     First Name JAMES
     Middle Name ROLAND
     Last Name ARGO
     License State GA
     License Status ACTIVE
     License Type LAWYER
     Job Functions LAWYER
     Issue Date 11/01/1995
     ATTORNEY

     /1995

     Close Details
     Specialties BANKRUPTCY, LITIGATION, PERSONAL INJURY
     First Name JAMES
     Middle Name R
     Last Name ARGO
     License State GA
     License Type ATTORNEY
     Issue Date /1995
     Corporate Affiliations
                                                                                                    6/9
      Case 18-55697-lrc          Doc 283       Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
MIMIa&                                        Document      Page 71 of 73
  Possible Corporate Affiliations were found in our records
  ACI SMILE, INC.

  2016

  Close Details
  Business Name ACI SMILE, INC.
  Corporation Type Profit
  Date First Seen 05/11/2014
  Date Last Seen 09/09/2016
  File Date 09/10/2016
  Filing Date 08/02/2012
  Filing Number 4568978
  Incorporation Date 08/02/2012
  Incorporation State GA
  State GA
  Sec Status Active/Compliance
  Verification Date 07/17/2015
  ALL DRIVE AUTOMOTIVE, INC

  2016

  Close Details
  Business Name ALL DRIVE AUTOMOTIVE, INC
  Corporation Type Profit
  Date First Seen 05/11/2014
  Date Last Seen 09/09/2016
  File Date 09/10/2016
  Filing Date 05/22/2012
  Filing Number 4508950
  Incorporation Date 05/22/2012
  Incorporation State GA
  State GA
  Sec Status GA00
  Verification Date 07/17/2015
  ALL DRIVE AUTOMOTIVE, INC

  2016

  Close Details
  Business Name ALL DRIVE AUTOMOTIVE, INC
  Corporation Type Profit
  Date First Seen 05/29/2012
  Date Last Seen 11/15/2016
  File Date 11/16/2016
  Filing Date 05/22/2012
  Filing Number 12043760
  Incorporation Date 05/22/2012
  Incorporation State GA
  State GA
  Sec Status Admin. Dissolved
  Verification Date 09/11/2016
  ARGO LAW OFFICE, P.C.

  2017

  Close Details
  Business Name ARGO LAW OFFICE, P.C.
  Corporation Type Professional
  Date First Seen 12/23/2005
  Date Last Seen 03/24/2017
  File Date 03/25/2017
  Filing Date 12/05/2005
  Filing Number 0581700
  Incorporation Date 12/05/2005
           Case 18-55697-lrc         Doc 283      Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
4111.111111iMI                                   Document 4/11111
                                                               Page 72 of 73
      Incorporation State GA
      State GA
      Sec Status GA07
      Verification Date 03/12/2017
      BERGER POSNER, LLC

      2016

      Close Details
      Business Name BERGER POSNER, LLC
      Corporation Type Profit
      Date First Seen 04/06/2001
      Date Last Seen 11/13/2016
      File Date 11/15/2016
      Filing Date 03/28/2001
      Filing Number 0115443
      Incorporation Date 03/28/2001
      Incorporation State GA
      State GA
      Sec Status Admin. Dissolved
      Verification Date 09/11/2016
      SHOW MORE
      Top
      Lifestyle Data
      Voter Registration
      Voter Registrations were found in our records
      Independent

      GA

      View Details


      GA

      View Details
      Not Specified

      GA

      View Details


      GA

     View Details
     Hunting Permits
     No Hunting Permits were found in our records
     Drivers License
     No Drivers Licenses were found in our records
     Pilot License
     Pilot Licenses were found in our records
     Commercial

     A0050144

     View Details
     Vehicle Registration
     No Vehicle Registrations were found in our records
     Concealed Weapon Permit
     No Concealed Weapon Permits were found in our records
     Top
     Social Data
     Possible Social Profile Matches
Case 18-55697-lrc   Doc 283    Filed 04/27/20 Entered 04/28/20 12:11:19   Desc Main
                              Document      Page 73 of 73




                                                                                      9/9
